EXHIBIT 10.1
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT, dated as of June 30, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
"Agreement"), is among Solar Capital Ltd., a Maryland corporation ("Solar"), in
its capacity as administrative and collateral agent for Lenders (together with
its successors and assigns in such capacity, "Agent") and as lender, Western
Alliance Bank, an Arizona corporation ("Western Alliance" or "Bank"), as lender,
and the other financial institutions who are or hereafter become parties to this
Agreement as lenders (together with Solar and Western Alliance collectively the
"Lenders", and each individually, a "Lender"), CAS Medical Systems, Inc., a
Delaware corporation ("Borrower"), and the other Persons (as defined below), if
any, who are or hereafter become parties to this Agreement as guarantors (each a
"Guarantor" and collectively, the "Guarantors", and together with Borrower, each
a "Loan Party" and collectively, "Loan Parties").
 
Loan Parties, Agent and Lenders agree as follows:
 
1.             DEFINITIONS.
 
1.1 Defined Terms.  Capitalized terms used herein shall have the meanings set
forth in Section 11 or as otherwise set forth in this Agreement.  All other
capitalized terms used but not defined herein shall have the meaning given to
such terms in the UCC.  Any accounting term used but not defined herein shall be
construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP.  The term "financial statements" shall include the
accompanying notes and schedules.
 
1.2 Section References.  Any section, subsection, schedule or exhibit references
are to sections, subsections, schedules or exhibits contained in this Agreement
or attached hereto, as applicable, unless otherwise specified.
 
2.             THE LOANS.
 
2.1 Loan Commitments.
 
(a) Term Loan Commitment.
 
(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Loan Parties contained herein, each
Lender with a Term Loan Commitment severally and not jointly agrees to make a
loan (the "Term Loan") in Dollars to Borrower on the Closing Date, in an amount
equal to such Lender's Term Loan Commitment; provided that a portion of the
proceeds of the Term Loan shall be used to repay in full Loan Parties'
outstanding Existing Indebtedness.  Borrower hereby authorizes Agent to apply
the proceeds of the Term Loan to the Existing Indebtedness without actually
depositing such funds in an account of any Loan Party (i.e., netting).  After
repayment, no Term Loan may be re‑borrowed.  Upon the funding of such Term Loan,
the Term Loan Commitment shall terminate.
 
(ii) Once the Term Loan is repaid or prepaid, it cannot be reborrowed.
 
(iii) The Term Loan made by each Lender is evidenced by this Agreement, and if
requested by such Lender, a Note payable to such Lender.
 
(b) Revolving Loan Commitments.
 
(i) Subject to the terms and conditions of this Agreement, including but not
limited to Section 6.10(b), and in reliance upon the representations and
warranties of the Loan Parties contained herein, each Lender with a Revolving
Loan Commitment severally and not jointly agrees to make loans (each such loan,
a "Revolving Loan" and collectively, the "Revolving Loans") in Dollars to
Borrower on any Business Day during the period from the Closing Date to but not
including the Revolving Loan Commitment Termination Date, in an aggregate amount
not to exceed at any time outstanding such Lender's Revolving Loan Commitment;
provided, however, that, after giving effect to any advance of Revolving Loans,
the aggregate principal amount of all outstanding Revolving Loans shall not
exceed the Maximum Revolving Loan Balance.  Subject to the other terms and
conditions hereof, amounts borrowed under this Section 2.1(b) may be repaid and
reborrowed from time to time.  The "Maximum Revolving Loan Balance" from time to
time will be the lesser of: (x) the Borrowing Base (as calculated pursuant to
the Borrowing Base Certificate) in effect from time to time, or (y) the
aggregate amount of the Revolving Loan Commitments then in effect, in each case
less those Reserves imposed by Bank in its Permitted Discretion; provided that
in no event shall a Revolving Lender be obligated to make any Revolving Loan
that results in an Overadvance or while any Overadvance is outstanding.
 
 

--------------------------------------------------------------------------------

(ii) Letter of Credit Line.  Subject to the terms and conditions of this
Agreement, Bank agrees to issue or cause an Affiliate of Bank to issue letters
of credit for the account of Borrower (each, a "Letter of Credit" and
collectively, "Letters of Credit") from time to time; provided that (a) the
Letter of Credit Obligations shall not at any time exceed the Letter of Credit
Sublimit and (b) the Letter of Credit Obligations will be treated as Revolving
Loans for purposes of determining availability under the Maximum Revolving Loan
Balance and shall decrease, on a dollar-for-dollar basis, the amount available
for other Revolving Loans.  The form and substance of each Letter of Credit
shall be subject to approval by Bank, in its sole discretion.    Each Letter of
Credit shall be subject to the additional terms of the Letter of Credit
agreements, applications and any related documents required by Bank in
connection with the issuance thereof (each, a "Letter of Credit Agreement"). 
Each draft paid under any Letter of Credit shall be repaid by Borrower in
accordance with the provisions of the applicable Letter of Credit Agreement.  No
Letter of Credit shall be issued that results in an Overadvance or while any
Overadvance is outstanding.  Upon the Revolving Loan Commitment Termination
Date, the amount of Letters of Credit Obligations shall be secured by
unencumbered cash on terms acceptable to Lender if the term of this Agreement is
not extended by Bank.
 
(iii) Cash Management Services.  Borrower may use availability hereunder up to
the Cash Management Sublimit for Bank's cash management services, which may
include merchant services, business credit card, and check cashing services
identified in various cash management services agreements related to such
services (the "Cash Management Services"). The entire Cash Management Sublimit
will be treated as a Revolving Loan Advance for purposes of determining
availability under the Maximum Revolving Loan Balance and shall decrease, on a
dollar-for-dollar basis, the amount available for other Revolving Loans.  The
Cash Management Services shall be subject to additional terms set forth in
applicable cash management services agreements.
 
(iv) Foreign Exchange Facility.  Borrower may enter into foreign exchange
forward contracts with Bank under which Borrower commits to purchase from or
sell to Bank a set amount of foreign currency more than one business day after
the contract date (the "FX Forward Contract").  The total FX Forward Contracts
at any one time may not exceed 10 times the amount of the FX Sublimit. Ten
percent (10%) of the amount of each outstanding FX Forward Contract shall be
treated as a Revolving Loan for purposes of determining availability under the
Maximum Revolving Loan Balance and shall decrease, on a dollar-for-dollar basis,
the amount available for other Revolving Loans.  Bank may terminate the FX
Forward Contracts if an Event of Default occurs.  Each FX Forward Contract shall
be subject to additional terms set forth in the applicable FX Forward Contract
or other agreements executed in connection with the foreign exchange facility.
 
(v) Recourse.  Revolving Loans and the other Obligations shall be with full
recourse against Borrower.
 
(vi) Overadvances.  Upon any occurrence of an Overadvance, Borrower shall
immediately pay down the Revolving Loans to Bank such that, after giving effect
to such payments, no Overadvance exists.
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

2.2 Borrowing and Funding Procedures.
 
(a)       Borrowing Procedures.
 
   (i) Borrower may request that Bank make a Revolving Loan by delivering to
Bank an Advance Request therefor and Bank shall be entitled to rely on all the
information provided by Borrower to Bank on or with the Advance Request.  Bank
may honor Advance Requests, instructions or repayments given by Borrower (if an
individual) or by any authorized officer of Borrower. So long as all of the
conditions for a Revolving Loan set forth herein have been satisfied, Bank shall
fund such Revolving Loan into the Collection Account within one Business Day of
Bank's receipt of the applicable Advance Request.
 
(b)                                       Funding Procedures.  Upon the terms
and subject to the conditions set forth herein, each Lender shall make available
its Pro Rata Share of the requested Term Loan or Revolving Loan, as applicable,
in Dollars in immediately available funds, to the Collection Account prior to
11:00 a.m. (New York time) on the date specified for the Term Loan or Revolving
Loan.  Unless Lenders shall have determined that any of the conditions set forth
in Section 4.1 or 4.2, as applicable, have not been satisfied, Lenders shall
credit the amounts received by it in like funds to Borrower (net of any amounts
due and payable to or on behalf of Agent and/or Lenders) on such date by wire
transfer to the following deposit account of Borrower (unless Lenders are
otherwise directed in writing by Borrower):
 
Bank Name: Western Alliance Bank
Bank Address:   55 Almaden Blvd
San Jose, CA 95113, U.S.A.
ABA:          121143260
Account #:
Account Name: CAS Medical Systems, Inc.


2.3 Interest.
 
(a) Term Loan.  Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the LIBOR Rate in effect from time to time plus 8.75%, which aggregate interest
rate shall be determined by Agent on the third Business Day prior to the Closing
Date and on the date occurring on the third Business Day prior to each Scheduled
Payment Date occurring thereafter, which interest shall be payable monthly in
arrears in accordance with Sections 2.4.  The Term Loan shall accrue interest in
arrears from the date made until such Term Loan is fully repaid.
 
(b) Revolving Loans.  Each Revolving Loan shall accrue interest in arrears from
the date made until such Revolving Loan is fully repaid at a floating per annum
rate of interest equal to the Reference Rate plus two and one half percent
(2.50%) per annum.
 
(c) Computation.  All computations of interest and fees calculated on a per
annum basis shall be made by Agent on the basis of a three hundred sixty (360)
day year, in each case for the actual number of days occurring in the period for
which such interest and fees are payable.  Such method of calculation will
result in an effective rate that exceeds the rate stated in this Section 2.3. 
Each determination of an interest rate or the amount of a fee under the Loan
Documents shall be made by Agent and shall be conclusive, binding and final for
all purposes, absent manifest error.
 
(d) Default Rate.  All Loans shall bear interest from and after the occurrence
and during the continuation of an Event of Default at a rate equal to the
Default Rate.  The application of the Default Rate shall not be interpreted or
deemed to extend any cure period or waive any Default or Event of Default or
otherwise limit Agent's or any Lender's right or remedies hereunder.  All
interest payable at the Default Rate shall be payable on demand.
 
(e) Maximum Lawful Rate.  Anything herein or in any other Loan Document to the
contrary notwithstanding, the obligations of Loan Parties hereunder and
thereunder shall be subject to the limitation that payments of interest shall
not be required, for any period for which interest is computed hereunder, to the
extent (but only to the extent) that contracting for or receiving such payment
by Agent and Lenders would be contrary to the provisions of any Requirement of
Law applicable to Agent and Lenders limiting the highest rate of interest which
may be lawfully contracted for, charged or received by Agent and Lenders, and in
such event Loan Parties shall pay Agent and Lenders interest at the highest rate
permitted by applicable Requirements of Law ("Maximum Lawful Rate"); provided,
however, that if at any time thereafter the rate of interest payable hereunder
or thereunder is less than the Maximum Lawful Rate, Loan Parties shall continue
to pay interest hereunder and thereunder at the Maximum Lawful Rate until such
time as the total interest received by Agent and Lenders is equal to the total
interest that would have been received had the interest payable hereunder been
(but for the operation of this paragraph) the interest rate payable since the
making of the Initial Loans as otherwise provided in this Agreement or any other
Loan Document.
 
3

--------------------------------------------------------------------------------

2.4 Payments.
 
(a) Interest Payments.  For each Loan, Borrower shall pay interest to each
Lender in accordance with their Pro Rata Shares, at the rate of interest for
such Loan determined in accordance with Section 2.3 in arrears on each Scheduled
Payment Date, commencing on August 1, 2016. Notwithstanding the foregoing, Bank
may, but is not required to, deduct the amount of accrued interest on account of
the Revolving Loans from Collections received by Bank.  Such accrued and unpaid
interest shall be due and payable within 10 calendar days after the last
calendar day of each month during the term hereof.
 
(b) Principal Payments.
 
  (i)          Term Loan.
 
(1) Borrower shall pay principal to each Lender in accordance with their Pro
Rata Shares, in thirty-six (36) (the "Number of Payments") equal consecutive
payments of $222,222.22 (the "Monthly Term Loan Amortization Amount") on each
Scheduled Payment Date, commencing on August 1, 2017 (the "Initial Principal
Payment Date"), and one final payment in an amount equal to the entire remaining
principal balance of the Term Loan on the Final Maturity Date.
 
(2) Notwithstanding the foregoing subsection 2.4(b)(i)(1), if net Tissue
Oximetry Revenue for the twelve-month period ending June 30, 2017 is greater
than or equal to $17,496,000 and the Borrower has delivered to the Agent the
financial statements and related Compliance Certificate for the month ending
June 30, 2017 demonstrating compliance the foregoing condition, and a
certificate certifying that the foregoing condition is satisfied, then, subject
to each Lender's reasonable review of such compliance, upon delivery of a
written request by Borrower to Agent no earlier than July 1, 2017 and no later
than July 19, 2017 exercising the Extension Option, then, to the extent that no
Default or Event of Default has occurred and is continuing on August 1, 2017: 
(A) the "Initial Principal Payment Date" shall be extended to February 1, 2018,
(B) the "Number of Payments" shall be reduced to thirty (30), and (C) the
"Monthly Term Loan Amortization Amount" shall be increased to $266,666.67;
provided, however, that if a Default or Event of Default occurs and is
continuing at any time after the Initial Principal Payment Date is extended
pursuant to the foregoing clause and prior to the Initial Principal Payment Date
occurring, then (1) the "Initial Principal Payment Date" shall be deemed to be
the first day of the calendar month immediately following the month in which
such Default or Event of Default occurred, and (2) the "Number of Payments" and
"Monthly Term Loan Amortization Amount" shall be deemed to be as follows.
 
 
Initial Principal Payment Date
Number of Payments
Monthly Term Loan Amortization Amount
September 1, 2017
35
$228,571.43
October 1, 2017
34
$235,294.12
November 1, 2017
33
$242,424.24
December 1, 2017
32
$250,000.00
January 1, 2018
31
$258,064.52
February 1, 2018
30
$266,666.67

 
(ii)            Revolving Loans.  Borrower shall repay in full on the Revolving
Loan Commitment Termination Date the aggregate principal amount of the Revolving
Loans outstanding.
 
4

--------------------------------------------------------------------------------

(c) Maturity.  Notwithstanding the foregoing provisions of Section 2.4(b), all
outstanding Obligations are due and payable in full on the earlier of (i) the
Final Maturity Date or (ii) the date that the Loans otherwise become due and
payable hereunder, whether by acceleration of the Obligations pursuant to
Section 8.2 or otherwise.
 
(d) Method of Payments.  Except as otherwise set forth herein, all payments
(including prepayments) to be made by any Loan Party under any Loan Document
shall be made by wire transfer or ACH transfer in immediately available funds
(which shall be the exclusive means of payment hereunder) in Dollars, without
setoff, recoupment, counterclaim or deduction of any kind, to the Collection
Account or such other account designated by Agent before 12:00 noon (New York
time) on the date when due.  All payments received by Agent or a Lender, as
applicable after 12:00 noon (New York time) on any Business Day or at any time
on a day that is not a Business Day may, in Agent's or such Lender's sole
discretion, be deemed to be received on the next Business Day.  For purposes of
calculating interest with respect to the Revolving Loans, all payments applied
to reduce the outstanding principal balance of Revolving Loans shall be subject
to a three (3) Business Day clearance period, which amount shall be for Bank's
sole account.  Whenever any payment required under any Loan Document would
otherwise be due on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.  All
payments of interest and principal due to Agent and Lenders on a Scheduled
Payment Date under Section 2.4(a) and (b) shall be effected by automatic debit
of the appropriate funds from Borrower's operating account specified on the
Automatic Payment Authorization Agreement.
 
(e) Withholdings and Increased Costs.
 
(i) All payments by any Loan Party under any Loan Document shall be made free
and clear of all Indemnified Taxes.  If any Indemnified Taxes shall be required
by any Requirement of Law to be withheld or deducted from or in respect of any
sum payable under any Loan Document to Agent or any Lender, (A) an additional
amount shall be payable as may be necessary so that, after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section), Agent or such Lender receives an
amount equal to the sum it would have received had no such withholdings or
deductions been made, (B) Loan Parties shall make such withholdings or
deductions, (C) Loan Parties shall pay the full amount withheld or deducted to
the relevant taxing authority or other authority in accordance with any
applicable Requirement of Law, and (D) Loan Parties shall deliver to Agent or
such Lender evidence of such payment.
 
(ii) If the introduction of or any change in, after the Closing Date, any
Requirement of Law increases Agent's or any Lender's costs or reduces its income
for any Loan, then Borrower shall upon demand by Agent or such Lender (with a
copy of such demand to Agent) promptly pay to Agent or such Lender, as the case
may be, the increase in cost or reduction in income or additional expense;
provided that all requests, rules, guidelines or directives issued or
promulgated under, in connection with or pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III shall be deemed to be a change
in a Requirement of Law, regardless of the date enacted, adopted or issued.  
Agent and each Lender agrees that it shall allocate any such increased costs
among its customers similarly affected in good faith and in a manner consistent
with Agent's or such Lender's customary practice.
 
(f) Loan Account.  Agent, on behalf of the Lenders, shall record on its books
and records the amount of each Loan made, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding.  To the extent payments are made directly to a
Lender other than in accordance with this Agreement, such Lender shall provide
Agent any information regarding such payment for purposes of such record.  Such
record shall, absent manifest error, be conclusive evidence of the amount of the
Loans made by the Lenders to Borrower and the interest and payments thereon. 
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder (and under any Note) to
pay any amount owing with respect to the Loans or provide the basis for any
claim against Agent.
 
5

--------------------------------------------------------------------------------

(g) Payment of Obligations.  Without limiting Section 2.4(d), Agent and each
Lender is authorized to, and at its sole election may, debit funds from
Borrower's operating account specified in the Automatic Payment Authorization
Agreement to pay all Obligations owing Agent or such Lender under any Loan
Document if and to the extent Borrower fails to promptly pay any such amounts as
and when due.  In addition to the foregoing, Borrower hereby authorizes
Revolving Lender to make a Revolving Loan to pay all Obligations under any Loan
Document on or after the due date, even if the result thereof would cause the
outstanding principal balance of the Revolving Loans to exceed the Maximum
Revolving Loan Balance at such time.
 
2.5  Prepayments and Commitment Terminations.
 
(a) Voluntary Prepayments and Commitment Terminations.  Borrower may, upon five
(5) Business Days' prior written notice to Agent and Lenders, (i) voluntarily
prepay the Term Loan in full, but not in part, or (ii) terminate (but not reduce
in part) the Revolving Loan Commitments.  Upon any such termination of the
Revolving Loan Commitments, Borrower's right to request Revolving Loans shall
automatically be terminated.
 
(b) Mandatory Prepayments.
 
(i) Revolving Loan Commitment Termination.  If Borrower terminates the Revolving
Loan Commitments pursuant to Section 2.5(a), or if the Revolving Loan
Commitments are terminated under Section 8.2 or otherwise, then Borrower shall
immediately pay all Obligations in full.
 
(ii) Maximum Revolving Loan Balance.  If at any time the then aggregate
outstanding principal balance of Revolving Loans exceeds the Maximum Revolving
Loan Balance, then Borrower shall immediately prepay outstanding Revolving Loans
in an amount sufficient to eliminate such excess.
 
(c) Term Loan Prepayment Amounts.  Upon the date of any prepayment of the Term
Loan, whether by voluntary prepayment, mandatory prepayment, acceleration of the
Obligations pursuant to Section 8.2 or otherwise), Borrower shall pay to each
Lender in accordance with their Pro Rata Shares, a sum equal to (A) all
outstanding principal and all accrued interest thereon and other Obligations
with respect to the Term Loan, plus (B) the Final Payment Fee for the Term Loan,
plus (C) a prepayment premium (as yield maintenance for the loss of a bargain
and not as a penalty) equal to: (1) 2.00% of the principal amount of the Term
Loan being prepaid, if such prepayment is made on or before the one year
anniversary of the Closing Date and (2) 1.00% of the principal amount of the
Term Loan being prepaid, if such prepayment is made after the one year
anniversary of the Closing Date but before the Final Maturity Date.
 
(d) Revolver Early Termination Fee.  Upon the date of any termination of the
Revolving Loan Commitment, whether terminated pursuant to Section 2.5(a) or
under Section 8.2 or otherwise, Borrower shall pay to each Revolving Lender in
accordance with their Pro Rata Shares, a sum equal to (A) all outstanding
principal and all accrued interest thereon and other outstanding Obligations
with respect to the Revolving Loan, plus (B)  an early termination premium (as
yield maintenance for the loss of a bargain and not as a penalty) equal to 1.00%
of the Revolving Loan Commitment, if such termination is made on or before the
one year anniversary of the Closing Date.  No such early termination fee shall
be due if such termination is made after the one year anniversary of the Closing
Date.
 
2.6  Lender Fees.
 
(a) Closing Fee.  On the Closing Date, Borrower shall pay to Western Alliance, a
non-refundable closing fee in an amount equal to $13,500, which fee shall be
fully earned on the Closing Date.
 
(b) Fees of the Existing Loan Agreement. Notwithstanding the terms of the
Existing Loan Agreement, on the Closing Date, Borrower shall pay to Solar, as
Existing Lender, a fee equal to $218,000 in connection with the Existing
Indebtedness; no "prepayment premium" as set forth in Section 2.5(c) of the
Existing Loan Agreement shall be due and owed by Borrower in connection with
this Agreement and the repayment in full of Indebtedness owed by Borrower under
the Existing Loan Agreement.
 
6

--------------------------------------------------------------------------------

(c) Final Payment Fee.  On the date upon which the outstanding principal amount
of the Term Loan is repaid in full, or if earlier, is required to be repaid in
full (whether by scheduled payment, voluntary prepayment, mandatory prepayment
pursuant to Section 2.5(b)(i), acceleration of the Obligations pursuant to
Section 8.2 or otherwise), Borrower shall, notwithstanding the Pro Rata Share of
Term Loan Commitments, pay a non-refundable fee equal to:  $288,000 to Solar and
$32,000 to Western Alliance, each in their respective capacities as Term Loan
Lenders, together with their successors and assigns in such capacities (the
"Final Payment Fee"), which Final Payment Fee shall be deemed to be fully earned
on the date such Term Loan is made.  If for any reason the Term Loan is prepaid
in part prior to the Final Maturity Date (which for the avoidance of doubt shall
not be permitted under this Agreement) Borrower shall pay on the date of any
such partial prepayment the Final Payment Fee.
 
(d) Unused Revolving Commitment Fee. Borrower shall pay to the Revolving
Lenders, in proportion with their Pro Rata Share a fee (the "Unused Revolving
Commitment Fee") for the account of each Revolving Lender in an amount equal to
the sum of, for each day: (i)(A) the daily balance of the Revolving Loan
Commitment of such Revolving Lender for such day, less (B) the daily balance of
all Revolving Loans held by such Revolving Lender for such day; multiplied by
(ii) three tenths of one percent (0.30%) per annum.  The total Unused Revolving
Commitment Fee paid by Borrower will be equal to the sum of all of the fees due
to the Revolving Lenders.  The Unused Revolving Commitment Fee shall be payable
monthly in arrears on the first day of each calendar month following the Closing
Date and on the Final Maturity Date. The Unused Revolving Commitment Fee shall
accrue at all times from and after the execution and delivery of this
Agreement.  For purposes of this Section 2.6(d), the Revolving Loan Commitment
of any Non-Funding Lender shall be deemed to be zero.
 
(e) Annual Management Fee.  Borrower shall pay to Bank a non-refundable annual
management fee for the account of Bank, in an amount equal to $15,000 per year,
which fee shall be fully earned, and due and payable in advance, on the first
anniversary of the Closing Date; such amount to be prorated if this Agreement is
terminated prior to such first anniversary.
 
(f) Letter of Credit Fees.  Borrower shall pay to Bank fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each draft under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity.
 
(g) Cash Management and FX Forward Contract Fees.  Borrower shall pay to Bank
fees in connection with the Cash Management Services and the FX Forward
Contracts as determined in accordance with Bank's standard fees and charges then
in effect for such activity.
 
2.7  Authorization and Issuance of the Warrants.  Borrower has duly authorized
the issuance to each Term Loan Lender (or its respective Affiliate) of Warrants
evidencing each Term Loan Lender's (or its respective Affiliate's) right to
acquire its respective Pro Rata Share of 64,655 shares of common stock of
Borrower at an exercise price of $1.856 per share.  The exercise period shall
expire ten (10) years from the date such Warrants are issued.
 
3.             CREATION OF SECURITY INTEREST.
 
3.1 Grant of Security Interest.  As security for the prompt and complete payment
and performance when due, whether at the stated maturity, by acceleration or
otherwise, of all Obligations, and as security for the prompt and complete
payment and performance when due by each Guarantor of the Guaranteed Obligations
(as defined in the Guaranty Agreement), each Loan Party hereby grants to each of
(i) Agent, for the benefit of Agent and Lenders and (ii) Western Alliance,
solely in its capacity as Revolving Lender, a lien on and security interest in
all of its right, title and interest in, to and under the following Property:
 
All of such Loan Party's personal property of every kind and nature whether now
owned or hereafter acquired by, or arising in favor of, such Loan Party, and
regardless of where located, including, without limitation, all of such Loan
Party's Accounts, Chattel Paper (whether tangible or electronic), Commercial
Tort Claims, Deposit Accounts, Documents, Equipment, Financial Assets, Fixtures,
Goods, Instruments, Investment Property (including, without limitation, all
Securities Accounts), Inventory, Letter-of-Credit Rights, letters of credit,
Securities, Supporting Obligations, cash, Cash Equivalents, any other contract
rights (including, without limitation, rights under any license agreements,
leases, and franchise agreements or rights to the payment of money), General
Intangibles (including, without limitation, Intellectual Property), all books
and records of such Loan Party relating to each of the foregoing, and all
additions, attachments, accessories, accessions and improvements to such
Property, all substitutions, replacements or exchanges therefor, and all
Proceeds, insurance claims, products, profits and other rights to payments not
otherwise included in the foregoing.
 
7

--------------------------------------------------------------------------------

Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority perfected security interest in the
Collateral (other than the Excluded Account) in existence on the Closing Date,
and will constitute a valid, first priority perfected security interest in
Collateral (other than the Excluded Account) acquired after the Closing Date, in
each case (x) subject, solely with respect to the first priority thereof, to
Liens permitted pursuant to clauses (c), (d), (e), (f) and (h) of the definition
of 'Permitted Liens' and (y) after the occurrence of the following: (1) in the
case of all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 3.1 (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (2) with respect to any Deposit Account or
Securities Account, the execution of Account Control Agreements, (3) in the case
of all Copyrights, Trademarks and Patents for which UCC filings are
insufficient, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office, as applicable
and (4) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of an agreement granting control to
Agent over such letter-of-credit rights.
 
Each Loan Party hereby covenants that it shall give written notice to Agent
promptly upon the acquisition by such Loan Party or creation in favor of such
Loan Party of any commercial tort claim.  In order to perfect or protect Agent's
security interest and other rights in each Loan Party's Intellectual Property,
each Loan Party hereby authorizes Agent to file, as applicable and in each case
in form and substance satisfactory to Agent, a patent security agreement and/or
a trademark security agreement to be filed with the United States Patent and
Trademark Office, and a copyright security agreement to be filed with the United
States Copyright Office (each of the foregoing, an "Intellectual Property
Security Agreement").
 
3.2 Financing Statements.  Each Loan Party hereby authorizes Agent to file UCC
financing statements and amendments thereto in all appropriate jurisdictions
describing the Collateral as "all assets of the debtor" or words of similar
import and containing any other information required by the applicable UCC to
perfect Agent's security interest (for the benefit of itself and the Lenders)
granted hereby.
 
3.3 Termination of Security Interest.  Upon the Termination Date, (a) Agent's
Lien on and security interest in the Collateral shall be automatically
terminated without delivery of any instrument or performance of any act and (b)
at the request of any Loan Party, Agent shall, at the Loan Parties' sole cost
and expense and without any recourse, representation or warranty, execute and
deliver to such Loan Party such documents as such Loan Party shall reasonably
request to evidence such termination.
 
4.             CONDITIONS OF CREDIT EXTENSIONS.
 
4.1 Conditions Precedent to Initial Loans.  No Lender shall be obligated to make
its Pro Rata Share of the Initial Loans, or to take, fulfill, or perform any
other action hereunder, until the following have been delivered to Agent, in
form and substance satisfactory to Agent and Lenders (the date on which Lenders
make the Initial Loans, the "Closing Date"):
 
(a) a counterpart of this Agreement duly executed by each Loan Party, each
Lender and Agent;
 
(b) a certificate duly executed by the Secretary of each Loan Party, the form of
which is attached as Exhibit A, providing verification of incumbency and
certifying as to and attaching (i) such Loan Party's board resolutions approving
the transactions contemplated by the Loan Documents and (ii) such Loan Party's
formation documents certified by the Secretary of State of such Loan Party's
state of formation as of a recent date acceptable to Agent and such Loan Party's
governing documents;
 
(c) Notes duly executed by Borrower in favor of each Lender that has requested a
Note;
 
8

--------------------------------------------------------------------------------

(d) filed copies of UCC financing statements, collateral assignments, and
termination statements, with respect to the Collateral, as Agent shall request;
 
(e) certificates of insurance evidencing the insurance coverage and satisfactory
additional insured and lender loss payable endorsements, in each case as
required pursuant to Section 6.4;
 
(f)  copies, dated as of a recent date acceptable to Agent, of UCC, judgment,
intellectual property, bankruptcy and tax lien search results demonstrating that
there are no Liens on the Collateral other than Permitted Liens;
 
(g) a certificate of status/good standing of each Loan Party from the
jurisdiction of such Loan Party's organization and a certificate of foreign
qualification from each jurisdiction where such Loan Party's failure to be so
qualified would reasonably be expected to have a Material Adverse Effect, in
each case certified as of a recent date acceptable to Agent;
 
(h) an Access Agreement for each leased location or third party location to the
extent required pursuant to Section 6.6;
 
(i)  an executed legal opinion of Loan Parties' counsel, in form and substance
satisfactory to Agent;
 
(j)  an Automatic Payment Authorization Agreement, duly executed by Borrower;
 
(k) a Perfection Certificate completed and duly executed by each Loan Party;
 
(l)  one or more Account Control Agreements, duly executed by the applicable
Loan Parties and the applicable depository or financial institution, to the
extent required pursuant to Section 6.10(a);
 
(m) a Pledge Agreement, duly executed by each Loan Party, together with the
certificates and instruments required to be delivered in connection therewith
and related undated powers and endorsements duly executed in blank;
 
(n) a Warrant in favor of each Term Loan Lender (or its Affiliate) for such Term
Loan Lender's Pro Rata Share of the number of shares of Stock of Borrower
described in Section 2.7, duly executed by Borrower;
 
(o) the Intellectual Property Security Agreement required by Section 3.1, duly
executed by each Loan Party;
 
(p) a pay-off letter satisfactory to Agent and duly executed by the Existing
Lender, confirming that all of the Indebtedness and other obligations owed under
the Existing Indebtedness will be repaid in full from the proceeds of the
Initial Loans and all Liens upon any Loan Party's Property in favor of the
Existing Lender shall be terminated immediately upon such payment;
 
(q) a duly executed initial Borrowing Base Certificate from Borrower, dated the
Closing Date, reflecting information concerning Eligible Accounts as of
April 30, 2016;
 
(r)  current Compliance Certificate in accordance with Section 6.3;
 
(s) monthly financial statements for the period ending May 31, 2016;
 
(t)  an audit of the Collateral, the results of which shall be satisfactory to
Bank;
 
(u) all fees required to be paid by Borrower under the Loan Documents, and
Borrower shall have reimbursed Agent and Lenders for all fees, costs and
expenses presented as of the Closing Date; and
 
(v) all other documents and instruments as Agent or any Lender may reasonably
deem necessary or appropriate to effectuate the intent and purpose of this
Agreement.
 
9

--------------------------------------------------------------------------------

4.2 Conditions Precedent to All Loans.  No Lender shall be obligated to make its
Pro Rata Share of any Loan, including the Initial Loans, if, as of the date
thereof:
 
(a) (i) any representation or warranty contained in any Loan Document is untrue,
inaccurate or incomplete in any material respect (but in all respects if such
representation or warranty is qualified by "material" or "Material Adverse
Effect") as of the date of such Loan, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(but in all respects if such representation or warranty is qualified by
"material" or "Material Adverse Effect") on and as of such earlier date, or (ii)
any Default or Event of Default has occurred and is continuing or would result
from the making of such Loan, and in the case of clauses (i) and (ii) with
respect to any advance of a Revolving Loan, Agent or Requisite Lenders have
determined not to make such Revolving Loan as a result of the fact that such
representation or warranty is untrue, inaccurate or incomplete or as a result of
that Default or Event of Default, as applicable;
 
(b) with respect to any advance of a Revolving Loan, after giving effect to such
Revolving Loan, the aggregate outstanding principal amount of the Revolving
Loans would exceed the Maximum Revolving Loan Balance;
 
(c) with respect to any advance of a Revolving Loan, Agent shall not have
received (i) an Advance Request and (ii) a Borrowing Base Certificate, certified
by Borrower's president, chief executive officer, chief financial officer or
treasurer setting forth the Borrowing Base of Borrower as at the end of the
most-recently ended fiscal month or as at such other date as Agent may approve;
 
(d) with respect to the Initial Loans, Lenders shall not have received a
certificate from an authorized officer of Borrower confirming that each of the
conditions in Section 4.2 applicable to funding of the Initial Loans have been
satisfied;
 
(e) with respect to any advance of a Revolving Loan, the provisions of Section
6.10(b) have not been satisfied; or
 
(f) Lenders shall not have received such other documents, agreements,
instruments or information as Agent shall reasonably request.
 
The request by Borrower and acceptance by Borrower of the proceeds of any Loan
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrower that the conditions in this Section 4.2 have been satisfied
and (ii) a reaffirmation by each Loan Party of the granting and continuance of
Agent's Liens, on behalf of itself and the Lenders, securing the Obligations.
 
5.             REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.
 
Each Loan Party, jointly and severally, represents and warrants to Agent and
each Lender that:
 
5.1 Due Organization and Authorization.  Each Loan Party's exact legal name is
as set forth in the Perfection Certificate, and each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization as specified in the Perfection Certificate, has
its chief executive office at the location specified in the Perfection
Certificate, and is duly qualified and licensed in every jurisdiction wherever
necessary to carry on its business and operations, except where the failure to
be so qualified and licensed would not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, all information set forth on the
Perfection Certificate pertaining to each of the Loan Parties is accurate and
complete.  This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by each Loan Party and constitute the legal,
valid and binding obligations of each such Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles relating to enforceability.  Each Loan Party has all
requisite power and authority to own its assets, carry on its business and
execute, deliver and perform its obligations under the Loan Documents to which
it is a party.
 
10

--------------------------------------------------------------------------------

5.2 No Conflicts.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party will not (a) contravene any of the
organizational documents of such Loan Party, (b) violate any material
Requirement of Law, (c) require any action by, filing, registration,
qualification with, or approval, consent or withholding of objections from, any
Governmental Authority or any other Person, except those which have been
obtained and are in full force and effect, (d) result in the creation of any
Lien on any of such Loan Party's Property (except for Liens in favor of Agent,
on behalf of itself and Lenders), or (e) result in any breach of or constitute a
default under, or permit the termination or acceleration of, any Material
Agreement to which such Loan Party is a party.  A list of all Material
Agreements as of the Closing Date is set forth on Schedule 5.2 hereto.  No Loan
Party is in default under any agreement to which it is a party or by which it is
bound which would reasonably be expected to have a Material Adverse Effect.
 
5.3 Litigation.  Except as set forth on Schedule 5.3(a), there are no actions,
suits, proceedings or investigations pending (or to the knowledge of any Loan
Party, threatened) against any Loan Party or any of its Subsidiaries or their
respective properties, which (a) would reasonably be expected to result in
monetary judgment(s) or relief, individually or in the aggregate, in excess of
$500,000, (b) seek an injunction or other equitable relief that would reasonably
be expected to have a Material Adverse Effect, or (c) affect or pertain to the
Loan Documents or any transaction contemplated hereby or thereby.
 
5.4 Financial Statements.  All consolidated financial statements for Borrower
and any of its Subsidiaries delivered to Agent or Lenders have been prepared in
accordance with GAAP (subject, in the case of unaudited financial statements, to
the absence of footnotes and normal year-end audit adjustments) and fairly
present in all material respects Borrower's consolidated financial condition and
consolidated results of operations.  Since the date of the most recent audited
financial statements, no event has occurred which has had or would reasonably be
expected to have a Material Adverse Effect.
 
5.5 Use of Proceeds; Margin Stock.  The proceeds of the Loans shall be used to
repay the Existing Indebtedness and for working capital and general corporate
purposes.  No Loan Party and no Subsidiary of any Loan Party is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.  As of the Closing Date, no Loan
Party and no Subsidiary of any Loan Party owns any Margin Stock.
 
5.6 Collateral.
 
(a) Each Loan Party has good title to, or valid leasehold rights in, or has
rights in, and the power to grant a Lien on and to Transfer each item of the
Collateral upon which it purports to grant a Lien under any Loan Document, free
and clear of any and all Liens except Permitted Liens.  As of the Closing Date,
all tangible Collateral (other than (x) Inventory or Equipment in transit, (y)
Inventory or Equipment leased or consigned to any non-Affiliate customer of a
Loan Party in the ordinary course of business or (z) Collateral in all locations
that is not subject to in clauses (x) or (y) hereof with an aggregate value not
in excess of $250,000) is located at a location specified on the Perfection
Certificate.
 
(b) No Loan Party owns any Stock or Stock Equivalents, except for Permitted
Investments.
 
(c) As of the Closing Date, no Loan Party has any Deposit Accounts, Securities
Accounts, commodity accounts or other investment accounts other than those
described in the Perfection Certificate.
 
(d) As of the Closing Date, no Loan Party owns any real property.
 
5.7 Compliance with Laws.
 
(a) Each Loan Party is in compliance with all Requirements of Law applicable to
it, except to the extent that any such non-compliance, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
(b) Without limiting the generality of the immediately preceding clause (a),
each Loan Party and each Subsidiary of a Loan Party is in compliance in all
material respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by OFAC, and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it.  No Loan Party nor any Affiliate of a
Loan Party (i) is a Person designated by the U.S. Government on the list of the
Specially Designated Nationals and Blocked Persons (the "SDN List") with which a
U.S. Person cannot deal with or otherwise engage in business transactions, (ii)
is a Person who is otherwise the target of U.S. economic sanctions laws such
that a U.S. Person cannot deal or otherwise engage in business transactions with
such Person, or (iii) is controlled by (including without limitation by virtue
of such Person being a director or owning voting Stock), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, any Loan Document would be prohibited
under U.S. law.
 
11

--------------------------------------------------------------------------------

(c) Each Loan Party and each of its Affiliates is in compliance with (i) the
Trading with the Enemy Act of 1917, Ch. 106, 40 Stat. 411, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended (the "Patriot Act"), and
(iii) other applicable federal or state laws relating to "know your customer"
and anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
 
(d) No Loan Party is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940.
 
(e) No Property of any Loan Party has been used by any Loan Party or, to any
Loan Party's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with applicable Requirements of Law.
 
5.8 Intellectual Property.  A list of all of each Loan Party's Intellectual
Property (limited to clause (a) of the definition thereof) and all license
agreements (including all in-bound license agreements, but excluding
over-the-counter software that is commercially available to the public) as of
the Closing Date is set forth on Schedule 5.8 hereto, which indicates, for each
such item of Property: (a) the name of the Loan Party owning such Intellectual
Property or licensing such Intellectual Property, (b) the Loan Party's
identifier for such property (e.g., name of patent, license, etc.), (c) whether
such Property is Intellectual Property (or an application therefor) that is
owned by such Loan Party or is licensed by such Loan Party, (d) the expiration
date of such Intellectual Property or license agreement, and (e) whether such
Intellectual Property relates to any of  Borrower's FORE-SIGHT products. The
Loan Parties agree that all Intellectual Property related to FORE-SIGHT products
is material to the condition (financial or otherwise), business or operations of
the Loan Parties, and no other Intellectual Property is material to the
condition (financial or otherwise), business or operations of any Loan Party. 
In the case of any Intellectual Property described in the foregoing clause (e)
that is an in-bound license agreement, Schedule 5.8 further indicates, for each:
(i) the name and address of the licensor, (ii) the name and date of the
agreement pursuant to which such item of Intellectual Property is licensed,
(iii) whether or not such license agreement grants an exclusive license to a
Loan Party, (iv) whether there are any purported restrictions in such license
agreement as to the ability of a Loan Party to grant a security interest in, or
to Transfer any of its rights as a licensee under, such license agreement, and
(v) whether a default under or termination of such license agreement could
interfere with Agent's right to sell or assign such license agreement or any
other Collateral.  Each Loan Party's Intellectual Property is valid and
enforceable and each Loan Party owns or has rights to use all Intellectual
Property material to the conduct of its business as now or heretofore conducted
by it or proposed to be conducted by it, without any actual (or, to its best
knowledge, claimed) infringement, upon the rights of third parties.  Except as
specified on Schedule 5.8, as of the Closing Date, each Loan Party is the sole
owner of its Intellectual Property, and such Intellectual Property is free and
clear of all Liens, except for non-exclusive licenses of Intellectual Property
granted by a Loan Party to third parties in the ordinary course of its business
and Liens in favor of Agent.  No Loan Party has entered into any agreement or
financing arrangement (other than any Loan Document) prohibiting or otherwise
restricting the existence of any Lien upon any of its Intellectual Property. 
Upon filing of the Intellectual Property Security Agreements with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, and the filing of appropriate financing statements, all action
necessary to protect and perfect Agent's Lien on each Loan Party's Intellectual
Property in the United States shall have been duly taken. 
 
5.9 Solvency.  Both before and after giving effect to each Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, each Loan Party is Solvent.
 
 
 
12

--------------------------------------------------------------------------------

5.10 Taxes; Pension.  Since January 1, 2011, each Loan Party and its
Subsidiaries has timely filed all required tax returns and reports with the
appropriate Governmental Authority and timely paid all federal, state, local and
foreign taxes, assessments, deposits and contributions owed by such Person,
excluding such amounts (x) that have been resolved to the satisfaction of the
applicable Governmental Authority and are listed on Schedule 5.10, or (y) that
are the subject of a Permitted Contest.  No Loan Party is aware of any claims or
adjustments proposed for any prior tax year that could result in additional
federal, state or foreign taxes, or material local taxes, becoming due and
payable by a Loan Party or any of its Subsidiaries.  Proper and accurate amounts
have been withheld by each Loan Party from its respective employees for all
periods in compliance with applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities.  Each Loan
Party has paid all amounts necessary to fund all pension, profit sharing,
deferred compensation and other retirement plans in accordance with their terms
and as may be required under ERISA or other applicable Requirements of Law, and
no Loan Party has withdrawn from participation in, or has permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which would reasonably be expected to result in any
material liability of a Loan Party, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.
 
5.11 Full Disclosure.  No representation, warranty or other statement made by or
on behalf of a Loan Party to Agent or any Lender (including in any certificate,
instrument, agreement or document delivered pursuant to any Loan Document)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein not misleading (it being
recognized that the projections and forecasts provided by Loan Parties in good
faith and based upon reasonable and stated assumptions are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results).
 
5.12 Regulatory Compliance.
 
(a) Each Loan Party is in compliance in all material respects with all
applicable statutes, rules, regulations, directives, standards, guidances,
policies or orders issued by relevant Regulatory Authorities.  Each Loan Party
has, and it and its products are in conformance in all material respects with,
all Registrations that are required to conduct its business as currently
conducted, or as proposed to be conducted.  To the knowledge of each Loan Party,
no Regulatory Authority is considering limiting, suspending, or revoking such
Registrations or requiring changes to the marketing classification or labeling
or other significant parameter adversely affecting the products of any Loan
Party.  To the knowledge of each Loan Party, any third party that is a
manufacturer, supplier, distributor or contractor for any Loan Party is in
compliance, and has been in compliance for the previous six years, with all
Registrations required by relevant Regulatory Authorities and all Public Health
Laws that reasonably pertain to product components of, accessories to, or
products regulated as drugs or medical devices and marketed or distributed by
such Loan Party.  To the knowledge of each Loan Party, there are no facts that
furnish any reasonable basis for any Regulatory Action by that Regulatory
Authority.
 
(b) All products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, promoted, sold or marketed by
or on behalf of any Loan Party that are subject to the jurisdiction of any
Regulatory Authority have been and are being designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed,
promoted, sold and marketed in compliance with the Public Health Laws and have
been for the previous six years.  All activities conducted by the Loan Parties
are conducted in compliance in all material respects with the Public Health
Laws.
 
(c) No Loan Party is subject to any obligation arising under a Regulatory Action
and no such obligation has been threatened during the previous six years.  There
is no Regulatory Action or other civil, criminal or administrative action, suit,
demand, claim, complaint, hearing, investigation, demand letter, proceeding or
request for information pending against any Loan Party or, to the knowledge of
any Loan Party, an officer, director, or employee of any Loan Party relating to
the business of Borrower, and, to each Loan Party's knowledge, no Loan Party has
any liability (whether actual or contingent) for failure to comply with any
Public Health Laws.
 
(d) As of the Closing Date, no Loan Party is undergoing any inspection by any
Regulatory Authority related to any activities or products of any Loan Party
that are subject to Public Health Laws.
 
(e) No Loan Party has received any notice or communication from any Regulatory
Authority alleging material noncompliance with any Public Health Law in the past
five years. No product has been seized, withdrawn, recalled, detained, or
subject to a suspension (other than in the ordinary course of business) of
research, manufacturing, distribution or commercialization activity.  No
proceedings seeking the withdrawal, recall, revocation, suspension, import
detention, or seizure of any product are pending or, to the Loan Party's
knowledge, threatened against any Loan Party.
 
13

--------------------------------------------------------------------------------

(f) No Loan Party nor, to the knowledge of any Loan Party, any of its respective
officers, directors, employees, agents or contractors (i) has been excluded or
debarred from any federal healthcare program (including without limitation
Medicare or Medicaid) or any other federal program, (ii) has employed or
contracted with Persons excluded from participation in any federal program,
(iii) has been suspended or debarred from contracting with the federal
government or (iv) has received notice from any Regulatory Authority with
respect to debarment or disqualification of any Person that could reasonably be
expected to have a Material Adverse Effect.  No Loan Party is or has been under
investigation by the Department of Justice, the Office of the Inspector General
of the U.S. Department of Health and Human Services, the Centers for Medicare
and Medicaid Services, any state Attorney General, state Medicaid Agency or any
Regulatory Authority for promotional or other fraud and abuse or related
issues.  No Loan Party has engaged in any activity constituting fraud or abuse
under any Requirement of Law relating to healthcare insurance or reimbursement,
and no payments of either cash or other consideration to any Person by or on
behalf of any Loan Party have been made in violation of any applicable
Requirement of Law.
 
5.13 Government Contracts.  Except as set forth on Schedule 5.13, no Loan
Party's Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
Section 3727) or any similar state, county or municipal law.
 
5.14 Customer and Trade Relations.  As of the Closing Date, there exists no
actual or, to the knowledge of any Loan Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Loan Party with any customer or group of customers
whose purchases during the preceding 12 calendar months exceeded ten percent
(10%) of the consolidated revenue of the Loan Parties or (b) the business
relationship of any Loan Party with any supplier essential to its operations.
 
5.15 Bonding.  As of the Closing Date, no Loan Party is a party to or bound by
any surety bond agreement, indemnification agreement therefor or bonding
requirement with respect to products or services sold by it.
 
6.             AFFIRMATIVE COVENANTS.
 
6.1 Good Standing.  Each Loan Party shall maintain, and shall cause each of its
Subsidiaries to maintain, its existence and good standing in its jurisdiction of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.  Each Loan Party shall maintain, and shall cause each of its
Subsidiaries to maintain, in full force all permits, licenses, approvals and
agreements, the loss of which would reasonably be expected to have a Material
Adverse Effect.
 
6.2 Notice to Agent and the Lenders.
 
(a) Loan Parties shall provide Agent and each Lender with written notice
(i) promptly, but in any event within three (3) Business Days, after an officer
of a Loan Party becomes aware of the occurrence of any Default or Event of
Default  and (ii) promptly, but in any event within five (5) Business Days,
after an officer of a Loan Party becomes aware of (A) the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party or any of its Subsidiaries or its respective Property (1) in which the
amount of damages claimed is $250,000 or more, (2) which could reasonably be
expected to have a Material Adverse Effect or (3) in which the relief sought is
an injunction or other stay of performance of any Loan Document, (B) any
Accounts owing by any Account Debtor and its Affiliates to the Loan Parties and
their respective Subsidiaries exceeding fifteen percent (15%) of all Accounts
owing by all Account Debtors as of any date, or (C) any amendments to (and
copies of all statements, reports and notices (other than non-material
statements, reports and notices delivered in the ordinary course of business)
delivered to or by a Loan Party in connection with) any Material Agreement or
any Loan Party entering into any Material Agreement or any termination or
material breach thereof.
 
(b) Each Loan Party shall promptly (but in any event within five (5) Business
Days) after the receipt or occurrence thereof notify Agent of (i) any notice
received by a Loan Party or any Subsidiary of Loan Party alleging potential or
actual violations of any Public Health Law, (ii) any notice that any Regulatory
Authority is limiting, suspending or revoking any Registration, requiring
adverse changes to the marketing classification, distribution pathway or
parameters, or labeling of the products of any Loan Party, or considering any of
the foregoing, (iii) any notice that any Loan Party has become subject to any
Regulatory Action, (iv) the exclusion or debarment from any federal healthcare
program or debarment or disqualification by any Regulatory Authority of any Loan
Party or any Loan Party gaining such knowledge with respect to any of its
respective officers, directors, employees, agents, or contractors, or (v) any
notice that any product of any Loan Party has been seized, withdrawn, recalled,
detained, or subject to a suspension of manufacturing, or the commencement of
any proceedings seeking the withdrawal, recall, suspension, import detention, or
seizure of any product are pending or threatened against any Loan Party.
 
14

--------------------------------------------------------------------------------

6.3 Financial Statements; Reports; Borrowing Base Certificates; Collateral
Reporting.
 
(a) Borrower shall deliver to Agent and Lenders (i) as soon as available and in
any event within 30 days after the end of each fiscal month, unaudited
consolidated (and if available, consolidating) balance sheets, statements of
income or operations and cash flow statements of Borrower and its Subsidiaries
as of the end of such fiscal month and that portion of the fiscal year ending as
of the close of such fiscal month, in a form reasonably acceptable to Agent  and
certified by Borrower's president, chief executive officer or chief financial
officer, (ii) as soon as available and in any event within 45 days after the end
of each fiscal quarter, unaudited consolidated (and if available, consolidating)
balance sheets, statements of income or operations and cash flow statements of
Borrower and its Subsidiaries as of the end of such fiscal quarter and that
portion of the fiscal year ending as of the close of such fiscal quarter, in a
form reasonably acceptable to Agent and certified by Borrower's president, chief
executive officer or chief financial officer and (iii) as soon as available and
in any event within ninety (90) days after the end of each fiscal year, audited
consolidated (and if available, consolidating) balance sheets, statements of
income or operations and cash flow statements of Borrower and its Subsidiaries
as of the end of such fiscal year, together with a report of an independent
certified public accounting firm reasonably acceptable to Agent (it being
understood that CohnReznick LLP is reasonably acceptable to Agent), which report
shall contain an unqualified opinion stating that such audited financial
statements fairly present in all material respects the financial position of
Borrower and its Subsidiaries for the periods indicated therein in conformity
with GAAP applied on a basis consistent with prior years without qualification
as to the scope of the audit or as to going concern and without any similar
qualification.  All such financial statements shall be prepared in accordance
with GAAP (subject, in the case of unaudited financial statements, to the
absence of footnotes and normal year-end audit adjustments).
 
(b) Concurrently with the delivery of the financial statements specified in this
Section 6.3, Borrower shall deliver to Agent and Lenders a compliance
certificate, signed by the chief financial officer of Borrower, in the form
attached hereto as Exhibit B.
 
(c) Borrower shall deliver to Agent and Lenders (i) copies of all statements,
reports and notices made available generally by any Loan Party to the holders of
its Stock or Stock Equivalents or to any holders of Subordinated Indebtedness,
all notices sent to any Loan Party by the holders of such Subordinated
Indebtedness, and all documents filed with the SEC or any securities exchange or
Governmental Authority exercising a similar function, promptly (but in any event
within three (3) days) after delivering or receiving such information to or from
such Persons, (ii) an annual operating plan and budget for Borrower, on a
consolidated (and if available, consolidating) basis, for the current fiscal
year within five (5) days after such plan is approved by the board of directors
of Borrower (but in any event not later than sixty (60) days after the end of
the immediately preceding fiscal year of Borrower), and (iii) such budgets,
sales projections, or other business, financial, corporate affairs and other
information as Agent or any Lender may reasonably request from time to time.
 
(d) As soon as available and in any event within ten (10) days after the end of
each calendar month, and at such other times as Agent or the Revolving Lenders
may reasonably require, Borrower shall deliver to Agent and the Revolving
Lenders a Borrowing Base Certificate, certified by Borrower's president, chief
executive officer, chief financial officer or treasurer, setting forth the
Borrowing Base of Borrower as at the end of the most-recently ended fiscal month
or as at such other date as Agent may reasonably require.
 
(e) Borrower shall deliver to Agent and the Revolving Lenders the following
reports and documents at the times and in the manner set forth below:
 
(i) concurrently with the delivery of the Borrowing Base Certificate, a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
 
15

--------------------------------------------------------------------------------

(ii) concurrently with the delivery of the Borrowing Base Certificate, an aging
of accounts payable accompanied by such supporting detail and documentation as
shall be requested by Bank in its reasonable discretion; and
 
(iii) at the time of delivery of each of the monthly financial statements
delivered pursuant to subsection 6.3(a);
 
(1) a reconciliation of the most recent Borrowing Base Certificate, general
ledger and month-end accounts receivable aging of Borrower to Borrower's general
ledger and monthly financial statements delivered pursuant to Section 6.3(a), in
each case, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(2) a reconciliation of the accounts receivable aging to Borrower's general
ledger and monthly financial statements delivered pursuant to Section 6.3(a), in
each case, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; and
 
(3) a listing of any governmental contracts of any Loan Party subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state,
county or municipal law that have been entered into during the prior fiscal
month; and
 
(iv) Until the Lockbox has been established and is fully operational, a weekly
cash receipts journal, on Wednesday of each week for the preceding week.
 
Notwithstanding anything herein to the contrary, documents required to be
delivered pursuant to this Section 6.3 may be delivered by (x) electronic mail
in accordance with Section 10.2 or (y) Borrower (i) filing such documents on
EDGAR, or any successor system of the SEC or (ii) posting such documents or
providing a link thereto on Borrower's website on the Internet at
www.casmed.com, and such documents shall be deemed delivered in the case of
clause (y) on the date on which Agent receives written notification of such
posting or filing (which notification may be made by electronic mail in
accordance with Section 10.2).
 
6.4 Insurance.  Each Loan Party, at its expense, shall maintain, and shall cause
each Subsidiary (other than Statcorp, Inc.) to maintain, insurance (including,
without limitation, comprehensive general liability, hazard, and business
interruption insurance) with respect to all of its properties and businesses
(including, the Collateral), in such amounts and covering such risks as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and in any event with deductible amounts,
insurers and policies that shall be reasonably acceptable to Agent.  Borrower
shall deliver to Agent certificates of insurance evidencing such coverage,
together with endorsements to such policies naming Agent as a lender loss payee
or additional insured, as appropriate, in form and substance satisfactory to
Agent.  Each policy shall provide that coverage may not be canceled or altered
by the insurer except upon ten (10) days prior written notice with respect to
cancellation for nonpayment of premiums or thirty (30) days prior written notice
with respect to any other cancellation or alteration to Agent and shall not be
subject to co-insurance.  Each Loan Party appoints Agent as its attorney-in-fact
to make, settle and adjust all claims under and decisions with respect to such
Loan Party's policies of insurance, and to receive payment of and execute or
endorse all documents, checks or drafts in connection with insurance payments,
provided that, Agent shall not act as such Loan Party's attorney-in-fact unless
an Event of Default has occurred and is continuing.  The appointment of Agent as
any Loan Party's attorney in fact is a power coupled with an interest and is
irrevocable until the Termination Date. Proceeds of insurance shall be applied,
at the option of Agent, to repair or replace the Collateral or to reduce any of
the Obligations.  Notwithstanding the foregoing, if a Loan Party delivers to
Agent a certificate, signed by such Loan Party's chief financial officer, that
it intends within one hundred eighty (180) days of receipt of such insurance
proceeds (the "Reinvestment Period") to use all or a portion of such proceeds to
purchase assets used or useful in the ordinary course of business, then so long
as no Default or Event of Default shall have occurred and be continuing on the
date such Loan Party receives such insurance proceeds or at any point during
such Reinvestment Period, such Loan Party may use all or such portion of such
proceeds in the manner set forth in such certificate; provided that (a) the
aggregate amount of such insurance proceeds so used shall not exceed $750,000 in
the aggregate in any fiscal year and (ii) any such proceeds not so used or
committed to such use pursuant to a binding agreement within the Reinvestment
Period shall, on the first Business Day immediately following such period, be
applied in accordance with the immediately preceding sentence.  Pending such
reinvestment, such insurance proceeds shall be delivered to Agent, for
distribution to the Revolving Lenders, as a prepayment of the Revolving Loans
(to the extent of Revolving Loans then outstanding), but not as a permanent
reduction of the Revolving Loan Commitments.
 
16

--------------------------------------------------------------------------------

6.5 Taxes; Pension.  Each Loan Party shall, and shall cause each Subsidiary to,
timely file all tax reports and returns with the appropriate Governmental
Authority and pay and discharge all federal, state, local and foreign taxes,
assessments, deposits and contributions owed by such Person, excluding such
amounts that are the subject of a Permitted Contest.  Each Loan Party shall pay
all amounts necessary to fund all present pension, profit sharing, deferred
compensation and other retirement plans in accordance with their terms and as
may be required under ERISA or other applicable Requirements of Law.
 
6.6 Access Agreements.  Unless otherwise agreed to by Agent in writing, each
Loan Party shall obtain and maintain an Access Agreement with respect to any
real property (other than real property owned by such Loan Party) (a) that is
such Loan Party's principal place of business, (b) where such Loan Party's books
or records are maintained or (c) where any Collateral is stored or maintained;
provided, however, that the Loan Parties shall not be required to obtain an
Access Agreement with respect to one or more locations described in the
foregoing clause (c) if (x) the only Collateral at any such location is
Inventory or Equipment that has been leased or consigned to any non-Affiliate
customer of a Loan Party in the ordinary course of business or (y) the value of
any other Collateral at all such locations is less than $250,000 in the
aggregate.  If Agent agrees in writing that a Loan Party is not required to
obtain an Access Agreement with respect to any real property that would
otherwise require an Access Agreement pursuant to the immediately preceding
sentence, then within ten (10) Business Days after the due date for any rental
payments with respect to such real property, Borrower shall deliver to Agent (i)
evidence in form reasonably satisfactory to Agent that such rental payment was
made and (ii) a certification that no default or event of default exists under
any such lease.
 
6.7 Protection of Intellectual Property.  Each Loan Party shall (a) protect,
defend and maintain the validity and enforceability of any Intellectual Property
material to the conduct of its business, (b) promptly advise Agent in writing of
material infringements of any Intellectual Property material to such Loan
Party's business, (c) not allow any Intellectual Property material to such Loan
Party's business to be abandoned, forfeited or dedicated to the public without
Agent's written consent, and (d) notify Agent promptly, but in any event within
three (3) Business Days, if it knows or has reason to know that any application
or registration relating to any patent, trademark or copyright (now or hereafter
existing) material to its business may become abandoned or dedicated, or if any
adverse determination or development occurs (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding such Loan Party's ownership of any Intellectual Property material to
its business, or its right to register the same or to keep and maintain the
same.  Each Loan Party shall at all times conduct its business without knowingly
infringing, misappropriating, diluting, violating, or otherwise impairing the
Intellectual Property of any other Person.  Each Loan Party shall remain liable
during the term thereof under each of its Intellectual Property licenses
pursuant to which it is a licensee that are material to such Loan Party's
business, and shall observe and perform all of the conditions and obligations to
be observed and performed by it thereunder.  None of Agent or any Lender shall
have any obligation or liability under any such license by reason of or arising
out of any Loan Document, the granting of a Lien, if any, in such license or the
receipt by Agent (on behalf of itself and Lenders) of any payment relating to
any such license.  If after the Closing Date any Loan Party (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any patent or the registration
of any trademark, servicemark, copyright or mask work, then such Loan Party
shall concurrently with the delivery of the next Compliance Certificate provide
written notice thereof to Agent and shall promptly execute an Intellectual
Property Security Agreement (or updates to the Exhibits to the Intellectual
Property Security Agreement previously delivered if not filed at such time by
Agent) and other documents and take such other actions as Agent shall request in
its good faith business judgment to protect or perfect and maintain a first
priority perfected security interest (which will be effective as provided
herein) in favor of Agent, for the benefit of Lenders, in such Property. If
requested by Agent, each Loan Party shall promptly provide to Agent copies of
all applications that it files for patents or for the registration of
trademarks, servicemarks, copyrights or mask works.
 
 
 
 
17

--------------------------------------------------------------------------------

6.8 Collateral.
 
(a) Each Loan Party shall maintain all of the Collateral in the continental
United States, other than (i) Inventory and Equipment that has been leased or
consigned to any non-Affiliate customer of a Loan Party in the ordinary course
of business with an aggregate value not in excess of $500,000 and (ii) other
Inventory, other Equipment and cash in an aggregate amount not in excess of the
dollar equivalent of $150,000 at any time.
 
(b) Each Loan Party shall maintain and preserve in good working order and
condition all of its Property necessary in the conduct of its business, ordinary
wear and tear excepted.
 
(c) Each Loan Party shall maintain proper books of record and account, in which
full, true and correct entries shall be made in accordance with GAAP and all
other applicable Requirements of Law of all financial transactions and matters
involving the assets and business of such Loan Party.
 
(d) Each Loan Party shall, during normal business hours and upon reasonable
prior notice (unless a Default or Event of Default has occurred and is
continuing in which event no notice shall be required and Agent and Lenders
shall have access at all times during the continuance thereof), as frequently as
each Lender determines to be appropriate, permit Agent and Lenders and any of
their Related Persons (i) to have reasonable access to the properties,
facilities, and employees (including officers) of each Loan Party and to the
Collateral, (ii) to conduct field examinations and to inspect, audit and make
extracts and copies of any Loan Party's books and records (or at the request of
Agent, deliver true and correct copies of such books and records to Agent), and
(iii) to inspect, audit, appraise, review, evaluate or make test verifications
and counts of the Accounts and any other Collateral.  The Loan Parties shall
only be required to reimburse Agent and any applicable Lender for the reasonable
expenses of two (2) such events per calendar year (unless a Default or Event of
Default has occurred and is continuing in which case Loan Parties shall be
responsible for all such expenses).  Upon Agent's request, each Loan Party will
promptly notify Agent in writing of the location of any Collateral.
 
(e) Without in any way limiting the foregoing, Bank may (i) verify invoices,
(ii) following the making of the initial Revolving Loan notify Borrower's
Account Debtors of Agent's security interest (on behalf of itself and Lenders)
in Borrower's Receivables and (iii) audit Borrower's Receivables and any and all
records pertaining to the Collateral, at Bank's sole discretion and at
Borrower's expense.  Bank may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement.  If any of the Collateral or Borrower's books or
records pertaining to the Collateral are in the possession of a third party,
Borrower authorizes that third party to permit Bank or its agents to have access
to perform inspections or audits thereof and to respond to Bank's requests for
information concerning such Collateral and records.
 
6.9 Compliance with Law.  Each Loan Party shall comply with all applicable
Requirements of Law except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  Without limiting the generality of the foregoing, each Loan Party shall
comply in all material respects with all Public Health Laws and their
implementation by any applicable Governmental Authority and all lawful requests
of any Governmental Authority applicable to its products.  Each Loan Party shall
continue to operate all facilities, locations, and processes in compliance in
all material respects with all Registrations and Public Health Laws.  All
products designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, promoted, sold or marketed by or on
behalf of any Loan Party that are subject to the jurisdiction of any Regulatory
Authority shall be designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, promoted, sold and marketed
in compliance in all material respects with the Public Health Laws.
 
6.10 Deposit Accounts and Securities Accounts; Cash Management Procedures.
 
On and after the earlier of (i) March 31, 2017 or (ii) the date of the initial
Revolving Loan (which shall for purposes of this Section 6.10 only, not include
Cash Management Services, Letters of Credit or FX Contracts), Borrower shall
comply with the following subsections 6.10(a), 6.10(b), and 6.10(c), and
Borrower shall at all times comply with the following subsections 6.10(d) and
6.10(e):
 
18

--------------------------------------------------------------------------------

(a) Borrower and each of its Subsidiaries shall maintain 100% of their aggregate
cash and Cash Equivalents with Bank and shall maintain and shall cause each of
its Subsidiaries to maintain its depository, operating, and investment accounts
(other than the Excluded Account) with Bank.
 
(b) Bank shall have the exclusive right to receive all Collections on all
Receivables.  Borrower shall (i) immediately notify, transfer and deliver to
Bank all Collections Borrower receives for deposit into the Collection Account,
(ii) deliver to Bank a detailed cash receipts journal on Friday of each week
until the Lockbox is operational, and (iii) immediately enter into a collection
services agreement acceptable to Bank (the "Lockbox Agreement") pursuant to
which all Collections received in the Lockbox shall be deposited into the
Collection Account.  Borrower shall use the Lockbox address as the remit to and
payment address for all of Borrower's Collections from Account Debtors,
including Account Debtors which remit payment by electronic funds transfer, and
Borrower shall instruct all Account Debtors to make payments either directly to
the Lockbox for deposit by Bank directly to the Collection Account, or instruct
them to deliver such payments to Bank by wire transfer, ACH, or other means as
Bank may direct for deposit to the Lockbox or Collection Account.
 
(c) At Bank's option, Bank may either (i) transfer all Collections deposited
into the Collection Account to Borrower's operating account with Bank, or (ii)
apply the Collections deposited into the Collection Account to the outstanding
Revolving Loan balance, in either case, within three business days of the date
received; provided that upon the occurrence and during the continuance of any
Default, Bank may apply all Collections to the Obligations in such order and
manner as Bank may determine.  Bank has no duty to do any act other than to
apply such amounts as required above.  If an item of Collections is not honored
or Bank does not receive good funds for any reason, any amount previously
transferred to Borrower's Account or applied to the Account Balance shall be
reversed as of the date transferred or applied, as applicable, and, if applied
to the Revolving Loan balance, the Finance Charge will accrue as if the
Collections had not been so applied.  Bank shall have, with respect to any goods
related to the Receivables, all the rights and remedies of an unpaid seller
under the UCC and other applicable law, including the rights of replevin, claim
and delivery, reclamation and stoppage in transit.
 
(d) Each Loan Party shall hold all of its cash and Cash Equivalents in a Deposit
Account or Securities Account, and each Loan Party shall enter into, and cause
each depository or securities intermediary other than Bank to enter into, a
deposit account control agreement or securities account control agreement, as
the case may be, in form and substance satisfactory to Agent (an "Account
Control Agreement") with respect to each such Deposit Account and Securities
Account maintained by such Person, prior to or concurrently with the
establishment of such Deposit Account or Securities Account (or in the case of
any such Deposit Account or Securities Account maintained as of the Closing
Date, on or before the Closing Date).  Such Account Control Agreement shall
provide for (i) "springing" cash dominion with respect to each disbursement
account (each, a "Disbursement Account") and each Securities Account and (ii)
"full" cash dominion with respect to each other account; provided, however, that
prior to the initial funding of a Revolving Loan, all accounts may be subject to
"springing" cash dominion. With respect to each Account Control Agreement
providing for "springing" cash dominion, Agent will not deliver to the relevant
depository institution a notice or other instruction which provides for
exclusive control over such Disbursement Account or Securities Account by Agent
until an Event of Default has occurred and is continuing. The Loan Parties shall
not maintain cash on deposit in Disbursement Accounts in excess of outstanding
checks and wire transfers payable from such Disbursement Accounts and amounts
necessary to meet minimum balance requirements. Notwithstanding anything herein
to the contrary, this Section 6.10 shall not apply to that certain deposit
account number 3850-1458-7292 at Bank of America, provided that, at no time
shall the balance in such account exceed $25,000 (the "Excluded Account").
 
(e) Borrower shall (i) open an account with Bank and deposit therein on the
Closing Date an amount representing at least 50% of Borrower's its Subsidiaries'
aggregate cash and Cash Equivalents at the Closing Date, (ii) maintain and shall
cause each of its Subsidiaries to maintain at least 50% of Borrower's its
Subsidiaries' aggregate cash and Cash Equivalents from time to time in such
account (which, for avoidance of doubt, may include withdrawals of any cash and
Cash Equivalents in excess of 50% from time to time) and (iii) endeavor to
utilize and shall cause each of its Subsidiaries to endeavor to utilize Bank's
International Banking Division for any international banking services required
by Borrower, including, but not limited to, foreign currency wires, hedges,
swaps, FX Contracts, and Letters of Credit.
 
6.11 Further Assurances.  Each Loan Party shall, upon request of Agent or any
Lender furnish to Agent or such Lender such further information, execute and
deliver to Agent such documents and instruments (including, without limitation,
UCC financing statements and copies of invoices and supporting purchase orders,
proof-of-delivery and acceptance documentation) and shall do such other acts and
things as Agent may at any time reasonably request relating to the perfection or
protection of the security interest created by any Loan Document or for the
purpose of carrying out the intent of the Loan Documents.  If any Loan Party
acquires any real property, such Loan Party shall notify Agent in writing and
simultaneously with such acquisition, execute and/or deliver to Agent a mortgage
or such other agreements and documents as Agent shall require to grant to Agent
a security interest over such real property as security for the Obligations, and
shall satisfy such other requirements as Agent shall reasonably request
(including, without limitation, appraisal, insurance, environmental and survey
requirements).
 
19

--------------------------------------------------------------------------------

6.12 Adjustments. In the event any Adjustment or dispute is asserted by any
Account Debtor, Borrower shall promptly advise Bank and shall, subject to
Lender's approval, resolve such disputes and advise Bank of any Adjustments;
provided that, unless Borrower has obtained the prior written consent of Bank,
in no case will (i) the aggregate Adjustments made with respect to any
Receivable exceed the greater of $5,000 or 2% of its original Receivable Amount
and (ii) the aggregate amount of all such Adjustments exceed $100,000 during any
fiscal year of Borrower.
 
7.             NEGATIVE COVENANTS.
 
7.1 Liens.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) create, incur, assume or permit to exist any Lien on any of
its Property, other than Permitted Liens, or (b) enter into, assume or become
subject to any agreement or other contractual obligation (other than this
Agreement) prohibiting or otherwise restricting the existence of any Lien upon
any of its Property (including, without limitation, any of its Intellectual
Property), whether now owned or hereafter acquired.
 
7.2 Indebtedness.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly create, incur, assume, permit to
exist, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except for Permitted Indebtedness.
 
7.3 Dispositions.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, Transfer any of its Property, except for Permitted
Dispositions.
 
7.4 Change in Name, Location or Executive Office; Change in Business; Change in
Fiscal Year.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) change its legal name, its jurisdiction of organization,
its organizational structure or type, or any organizational identification
number (if any) assigned by its jurisdiction of organization, (b) relocate its
chief executive office without thirty (30) days prior written notification to
Agent, (c) engage in any business other than or reasonably related or incidental
to the businesses currently engaged in by such Person, (d) cease to conduct
business substantially in the manner conducted by such Person as of the date of
this Agreement (including, without limitation, terminating the employment of all
or substantially all of its employees) or (e) change its fiscal year end.
 
7.5 Mergers and Investments.  No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly, (a) merge or
consolidate with or into any other Person (other than (i) mergers of a
Subsidiary of Borrower into Borrower so long as Borrower is the surviving entity
or (ii) any merger or consolidation occurring substantially contemporaneously
with a transaction or series of transactions that result in the occurrence of
the Termination Date), or (b) acquire, own or make any Investment in or to any
Person other than Permitted Investments.
 
7.6 Restricted Payments.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, (a) declare or pay any dividends or make any other
distribution or payment on account of or redeem, retire, defease or purchase any
Stock or Stock Equivalent (other than (i) the payment of dividends to Borrower,
(ii) the payment or accretion of dividends or distributions payable solely in
such Loan Party's Stock or Stock Equivalents (which shall, for avoidance of
doubt, include non-cash accretion pursuant to the Company's Series A Preferred
Stock) , (iii) the issuance of Stock upon the exercise or conversion of Stock
Equivalents, and (iv) so long as no Default or Event of Default is then
continuing or would result therefrom, the repurchase of Borrower's Stock and
Stock Equivalents from current or former officers, employees or directors (or
their permitted transferees or estates) upon their death, disability or
termination of employment in an aggregate amount not to exceed $100,000 in any
fiscal year), (b) purchase, redeem, defease or prepay any principal of, premium,
if any, interest or other amount payable in respect of any Indebtedness (other
than with respect to the Obligations as described in Section 2.5) prior to its
scheduled maturity, (c) purchase or make any payment on or with respect to any
Subordinated Indebtedness, except as expressly permitted by the applicable
Subordination Agreement, (d) pay any management, consulting or similar fees to
any Affiliate or Material Stockholder of a Loan Party (other than (i) director's
fees and reimbursement of actual out of pocket expenses incurred in connection
with attending board of director meetings not to exceed in the aggregate, with
respect to all such items, $300,000 in any fiscal year, (ii) bona fide
consulting fees on arm's-length terms paid to such Affiliates or Material
Stockholders for actual services rendered to the Loan Parties in the ordinary
course of business in an aggregate amount not to exceed $50,000 in any fiscal
year or (iii) ordinary course employee compensation paid to any officer of such
Loan Party), or (e) be a party to or bound by an agreement that restricts a Loan
Party or any Subsidiary of a Loan Party from paying dividends or otherwise
making any payments or distributions to any Loan Party.
 
 
20

--------------------------------------------------------------------------------

7.7 Transactions with Affiliates.  No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly enter into or permit
to exist any transaction with or for the benefit of any Affiliate of a Loan
Party except for transactions that are in the ordinary course of such Loan
Party's or such Subsidiary's business, upon fair and reasonable terms that are
no more favorable to such Affiliate than would be obtained in an arm's length
transaction.
 
7.8 Compliance.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) fail to comply with the laws and regulations described in
clauses (b) or (c) of Section 5.7, (b) use any portion of the Loans to purchase
or carry, become engaged in the business of purchasing or selling, or extend
credit for the purpose of purchasing or carrying Margin Stock, or (c) fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur, fail to comply with the
Federal Fair Labor Standards Act, withdraw from participation in, permit partial
or complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which would reasonably be expected to result in any liability of any Loan Party,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.
 
7.9 Amendments to Other Agreements.  No Loan Party shall amend, modify or waive
any provision of (a) any Material Agreement unless the net effect of such
amendment, modification or waiver is not materially adverse to any Loan Party,
Agent or Lender, (b) any of such Loan Party's organizational documents, unless
the net effect of such amendment, modification or waiver is not adverse to any
Loan Party, Agent or Lenders, or (c) any document relating to any Subordinated
Indebtedness.
 
7.10              Financial Covenant.  Loan Parties shall not permit at any time
the aggregate amount of (i) unrestricted cash and Cash Equivalents in their
respective Deposit Accounts and Securities Accounts which are subject to Account
Control Agreements plus (ii) Availability to be less than the positive value of
the product of (x) three (3) multiplied by (y) the Monthly Cash Burn Amount.
 
7.11              Statcorp, Inc.  Statcorp, Inc. shall not have any Property
with a value in excess of $5,000 and shall not have any liabilities in excess of
$5,000.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, directly or indirectly enter into or permit to exist any
transaction with or for the benefit of Statcorp, Inc.
 
8.             DEFAULT AND REMEDIES.
 
8.1 Events of Default.  Each of the following shall be an "Event of Default":
 
(a) any Loan Party shall fail to pay (i) any principal when due, or (ii) any
interest, fees or other Obligations (other than as specified in clause (i))
within a period of three (3) days after the due date thereof (other than on the
Final Maturity Date or the Revolving Loan Commitment Termination Date);
 
(b) any Loan Party breaches any of its obligations under Section 6.1 (solely as
it relates to maintaining its existence), Section 6.2, Section 6.3, Section 6.4,
Section 6.8(a) and (d), Section 6.10 or Article 7;
 
(c) any Loan Party breaches any of its other obligations under any of the Loan
Documents and fails to cure such breach within thirty (30) days after the
earlier of (i) the date on which an officer of such Loan Party becomes aware of
such failure and (ii) the date on which notice shall have been given to any Loan
Party from Agent or the Requisite Lenders;
 
21

--------------------------------------------------------------------------------

(d) (i)   any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in any of the Loan Documents or otherwise in connection
with any of the Obligations shall be incorrect or misleading in any material
respect (or in any respect if qualified by "material" or "Material Adverse
Effect") when made or deemed made, or (ii) any information contained in any
Borrowing Base Certificate is untrue or incorrect in any respect (other than (A)
inadvertent, immaterial errors not exceeding $25,000 in the aggregate in any
Borrowing Base Certificate, and (B) errors understating the Borrowing Base);
 
(e) (i)   service of process is made that seeks to attach any funds of a Loan
Party on deposit in any Deposit Account or Securities Account, (ii) a notice of
Lien, levy, or assessment is filed against any Loan Party's assets by any
Governmental Authority, and the same under the preceding subclauses (i) and (ii)
are not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise), or (iii) any portion of
the assets of the Loan Parties with an aggregate value in excess of $100,000 is
attached, seized, levied on, or comes into possession of a trustee or receiver;
 
(f) one or more judgments, orders or decrees shall be rendered against any Loan
Party or any Subsidiary of a Loan Party that exceeds by more than $100,000 any
insurance coverage applicable thereto (to the extent the relevant insurer has
been notified of such claim and has not denied coverage therefor) or one or more
non-monetary judgments, orders or decrees shall be rendered against any Loan
Party or any Subsidiary of a Loan Party that could reasonably be expected to
result in a Material Adverse Effect, and in either case (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (ii) such judgment, order or decree shall not have been
vacated or discharged for a period of ten (10) consecutive days and there shall
not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof;
 
(g) (i) any Loan Party or any Subsidiary of a Loan Party shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Loan Party or any Subsidiary of a Loan
Party seeking to adjudicate it as bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order, in each case under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its Property and, in the case of any such proceedings
instituted against (but not by or with the consent of) such Loan Party or such
Subsidiary, either such proceedings shall remain undismissed or unstayed for a
period of forty-five (45) days or more or any action sought in such proceedings
shall occur, (iii) any Loan Party or any Subsidiary of a Loan Party shall take
any corporate or similar action or any other action to authorize any action
described in clauses (i) or (ii) above, or (iv) if Borrower is a public company,
Borrower's Stock ceases to be traded on a major United States stock exchange for
any period of 90 days;
 
(h) a Material Adverse Effect has occurred;
 
(i) (i)   any provision of any Loan Document shall fail to be valid and binding
on, or enforceable against, a Loan Party that is a party thereto, (ii) any Loan
Document purporting to grant a security interest to secure any Obligation shall
fail to create a valid and enforceable security interest on any Collateral
purported to be covered thereby or such security interest shall fail or cease to
be a perfected Lien with the priority required in the relevant Loan Document, or
(iii) the holder of any Subordinated Indebtedness shall breach the terms of the
applicable Subordination Agreement, or any subordination provision set forth in
the Subordination Agreement or any other document evidencing or relating to any
Subordinated Indebtedness shall, in whole or in part, terminate or otherwise
fail or cease to be valid and binding on, or enforceable against, any agent for
or holder of the Subordinated Indebtedness (or such Person shall so state in
writing), or any Loan Party shall state in writing that any of the events
described in clauses (i), (ii) or (iii) above shall have occurred;
 
(j) (i)   any Loan Party or any Subsidiary of a Loan Party defaults under any
Material Agreement (after any applicable grace period contained therein), and as
a result of such default the other party thereto has the right to terminate such
Material Agreement, (ii) (A) any Loan Party or any Subsidiary of a Loan Party
fails to make (after any applicable grace period) any payment when due (whether
due because of scheduled maturity, required prepayment, acceleration, demand or
otherwise) on any Material Indebtedness, (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any Material
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (without regard to any subordination terms with
respect thereto), the maturity of such Material Indebtedness or (C) any Material
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, or (iii)
any Loan Party defaults (beyond any applicable grace period) under any
obligation for payments due or otherwise under any lease agreement that meets
the criteria for the requirement of an Access Agreement under Section 6.6 and,
as a result thereof, the landlord thereunder has the right to terminate such
lease agreement;
 
22

--------------------------------------------------------------------------------

(k) (i)   any of the chief executive officer, the president, the chief financial
officer or the chief scientific officer of Borrower shall cease to be involved
in the day to day operations (including research development) or management of
the business of Borrower, unless a successor of such officer is appointed by the
board of directors of Borrower and employed (x) on an interim basis within
ninety (90) days of such cessation of involvement and (y) on a permanent basis
within one hundred fifty (150) days of such cessation of involvement, and in
each case such successor is in compliance with OFAC, money-laundering,
anti-terrorism, SEC, drug/device laws and regulations, and other similar
regulations (in each case, to the extent applicable to a natural Person), (ii)
the acquisition, directly or indirectly, by any Person or group (as such term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934), other than the
Permitted Holders, of more than thirty-five percent (35%) of the voting Stock of
Borrower, or (iii) the occurrence of any "change of control" or any term of
similar effect under any Subordinated Indebtedness document;
 
(l) (i)   a Regulatory Authority initiates a Regulatory Action or any other
enforcement action against any Loan Party or any supplier of a Loan Party that
causes any Loan Party to recall, withdraw, remove or discontinue marketing or
conducting clinical research on any products that could reasonably be expected
to result in losses or liabilities of the Loan Parties in an aggregate amount in
excess of $500,000; (ii) a Regulatory Authority issues or undertakes a
Regulatory Action with respect to any Loan Party or any of its activities or
products which would reasonably be expected to have a Material Adverse Effect;
(iii) any Loan Party conducts a mandatory or voluntary recall which would
reasonably be expected to result in liability and expense to the Loan Parties of
$500,000 or more; (iv) any Loan Party enters into a settlement agreement with a
Regulatory Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, of $500,000 or more, or
that would reasonably be expected to have a Material Adverse Effect; or (v) a
Regulatory Authority revokes any authorization or permission granted under any
Registration, or any Loan Party withdraws any Registration, that would
reasonably be expected to have a Material Adverse Effect.
 
8.2 Lender Remedies.  Subject to Section 8.3, upon the occurrence and during the
continuance of any Event of Default, upon the written request of the Requisite
Lenders, Agent shall terminate or suspend any Commitment (if outstanding) and/or
declare any or all of the Obligations to be immediately due and payable, without
demand or notice to any Loan Party, and the accelerated Obligations shall bear
interest at the Default Rate, provided that, upon the occurrence of any Event of
Default specified in Section 8.1(g), the Obligations shall be automatically
accelerated.  After the occurrence and during the continuance of an Event of
Default, Agent shall have (on behalf of itself and Lenders) all of the rights
and remedies of a secured party under the UCC and under any other applicable
Requirements of Law.  Without limiting the foregoing, upon the occurrence and
during the continuance of an Event of Default, (a) at the written request of the
Requisite Lenders, Agent shall, or (b) upon the termination of the Commitments
or the acceleration of the Obligations pursuant to this Section 8.2, or upon
receipt of written request of the Requisite Lenders to exercise remedies
generally, Agent may, (w) notify any Account Debtor or any obligor on any
instrument which constitutes part of the Collateral to make payments to Agent
(for the benefit of itself and Lenders) or to any Lender directly, (x) with or
without legal process, enter any premises where the Collateral may be and take
possession of and remove the Collateral from the premises or store it on the
premises, (y) sell the Collateral at public or private sale, in whole or in
part, and have the right to bid and purchase at such sale, or (z) lease or
otherwise dispose of all or part of the Collateral, applying proceeds from such
disposition to the Obligations in accordance with Section 8.4.  If requested by
Agent, Loan Parties shall promptly assemble the Collateral and make it available
to Agent at a place to be designated by Agent.  Agent may also render any or all
of the Collateral unusable at a Loan Party's premises and may dispose of such
Collateral on such premises without liability for rent or costs.  Any notice
that Agent is required to give to a Loan Party under the UCC of the time and
place of any public sale or the time after which any private sale or other
intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given in accordance with this
Agreement at least ten (10) days prior to such action.  Effective only upon the
occurrence and during the continuance of an Event of Default, each Loan Party
hereby irrevocably appoints Agent (and any of Agent's Related Persons) as such
Loan Party's true and lawful attorney to: (i) take any of the actions specified
above in this paragraph; (ii) endorse such Loan Party's name on any checks or
other forms of payment or security that may come into Agent's possession;
(iii) settle and adjust disputes and claims respecting the Accounts directly
with Account Debtors, for amounts and upon terms which Agent determines to be
reasonable; and (iv) do such other and further acts and deeds in the name of
such Loan Party that Agent may deem necessary or desirable to enforce its rights
in or to any of the
 
23

--------------------------------------------------------------------------------

Collateral or to perfect or better perfect Agent's security interest (on behalf
of itself and Lenders) in any of the Collateral.  For the purpose of enabling
Agent to exercise rights and remedies under this Section 8.2 at such time as
Agent shall be lawfully entitled to exercise such rights and remedies, each Loan
Party hereby grants to Agent (on behalf of itself and Lenders), (A) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Loan Party), to use or sublicense any
Intellectual Property now owned or hereafter acquired by such Loan Party and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (B) an irrevocable license (without payment
of rent or other compensation to such Loan Party) to use, operate and occupy all
real property owned, operated, leased, subleased or otherwise occupied by such
Loan Party.  The appointment of Agent as each Loan Party's attorney in fact is a
power coupled with an interest and is irrevocable until the Termination Date.  
Notwithstanding anything to the contrary contained in this Section 8.2, Agent
shall not be required to obtain the consent of any Lender or Requisite Lenders
(A) to take any action to protect, preserve or take possession of any Collateral
that is subject to an Exigent Circumstance or (B) any time after Western
Alliance exercises any rights or remedies with respect to any Western Alliance
Priority Collateral to exercise any rights or remedies specified in this Section
8.2 or otherwise.
 
8.3 Exercise of Remedies by Western Alliance.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, Western Alliance shall be free at all times
until the payment in full of all Obligations (other than inchoate indemnity
obligations) in connection with the Revolving Loans to exercise or to refrain
from exercising any and all rights and remedies it may have with respect to the
Western Alliance Priority Collateral under this Agreement or under applicable
law, all of which rights and remedies are specifically reserved to Western
Alliance (and continue to receive regularly scheduled payments).
 
8.4 Application of Proceeds.  Notwithstanding anything to the contrary herein,
proceeds from any Transfer of the Collateral, including, without limitation, the
Intellectual Property (other than Permitted Dispositions) and all payments made
to or Proceeds of Collateral, including, without limitation, Intellectual
Property received by Agent during the continuance of an Event of Default (i)
may, as between Borrower on the one hand and Agent and Lenders on the other, be
applied to the Obligations in Agent's sole and absolute discretion; and (ii)
shall be applied in accordance with the terms of any intercreditor agreement (or
similar agreement) between or among Agent and Lenders.  Borrower shall remain
fully liable for any deficiency.  Each Loan Party irrevocably waives the right
to direct the application during the continuance of an Event of Default of any
and all payments in respect of any Obligation and any proceeds of Collateral,
including, without limitation, the Intellectual Property.
 
9.             THE AGENT.
 
9.1 Appointment of Agent.
 
(a) Each Lender hereby appoints Solar (together with any successor Agent
pursuant to Section 9.7) as Agent under the Loan Documents and authorizes Agent
to (i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Loan Party, (ii) take such action on its behalf and to exercise
all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.
 
(b) Without limiting the generality of clause (a) above, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Lender is hereby authorized to make such payment to Agent except
to the extent the Loan Documents specifically require a payment to be made
directly to a Lender, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of Agent and Lenders with respect to
any Obligation in any bankruptcy, insolvency or similar proceeding (but not to
vote, consent or otherwise act on behalf of such Lender), (iii) act as
collateral agent for Agent and each Lender for purposes of the perfection of all
Liens created by the Loan Documents and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to Agent and the other Lenders with respect to the Loan Parties and/or the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver, all of the foregoing actions to be taken in
Agent's reasonable business discretion; provided, however, that Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
Agent and the Lenders for purposes of the perfection of all Liens with respect
to the Collateral, including any Deposit Account maintained by a Loan Party or
any Guarantor with, and cash and Cash Equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.  Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender).
 
24

--------------------------------------------------------------------------------

(c) Under the Loan Documents, Agent (i) is acting solely on behalf of the
Lenders, with duties that are entirely administrative in nature, notwithstanding
the use of the defined term "Agent", the terms "agent", "Agent" and "collateral
agent" and similar terms in any Loan Document to refer to Agent, which terms are
used for title purposes only, (ii) is not assuming any obligation under any Loan
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender, by accepting the benefits
of the Loan Documents, hereby waives and agrees not to assert any claim against
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.  Except as expressly set forth in the Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Loan Party or any of
its Subsidiaries that is communicated to or obtained by Solar or any of its
Affiliates in any capacity.
 
9.2 Binding Effect; Use of Discretion; E-Systems.
 
(a) Each Lender, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Agent or the Requisite Lenders (or, if expressly
required in any Loan Document, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of the Requisite Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Requisite Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of Lenders.
 
(b) If Agent shall request instructions from the Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with any Loan Document, then Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Requisite Lenders or all affected Lenders, as the case may
be, and Agent shall not incur liability to any Person by reason of so
refraining.  Agent shall be fully justified in failing or refusing to take any
action under any Loan Document (i) if such action would, in the opinion of
Agent, be contrary to any Requirement of Law or any Loan Document, (ii) if such
action would, in the opinion of Agent, expose Agent to any potential liability
under any Requirement of Law or (iii) if Agent shall not first be indemnified to
its satisfaction against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under any
Loan Document in accordance with the instructions of the Requisite Lenders or
all affected Lenders, as applicable.
 
(c) Agent is hereby authorized by each Loan Party and each Lender to establish
procedures (and to amend such procedures from time to time) to facilitate
administration and servicing of the Term Loans and other matters incidental
thereto.  Without limiting the generality of the foregoing, Agent is hereby
authorized to establish procedures to make available or deliver, or to accept,
notices, documents (including, without limitation, Borrowing Base Certificates)
and similar items on, by posting to or submitting and/or completion, on
E-Systems.  Each Loan Party and each Lender acknowledges and agrees that the use
of transmissions via an E-System or electronic mail is not necessarily secure
and that there are risks associated with such use, including risks of
interception, disclosure and abuse, and each Loan Party and each Lender assumes
and accepts such risks by hereby authorizing the transmission via E-Systems or
electronic mail.  Each "e‑signature" on any such posting shall be deemed
sufficient to satisfy any requirement for a "signature", and each such posting
shall be deemed sufficient to satisfy any requirement for a "writing", in each
case including pursuant to any Loan Document, any applicable provision of any
UCC, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Agent, Loan Parties and/or Lenders in connection with the use of such E-System.
ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED "AS IS" AND "AS
AVAILABLE".  NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS.
 
25

--------------------------------------------------------------------------------

9.3 Agent's Reliance, Etc.  Agent may, without incurring any liability
hereunder, (a) consult with any of its Related Persons and, whether or not
selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Loan Party) and
(b) rely and act upon any document and information (including those transmitted
by electronic transmission) and any telephone message or conversation, in each
case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.  None of Agent and its Related Persons
shall be liable for any action taken or omitted to be taken by any of them in
connection with the duties of Agent under or in connection with any Loan
Document, and each Lender and each Loan Party hereby waives and shall not assert
(and each Loan Party shall cause its Subsidiaries to waive and agree not to
assert) any right, claim or cause of action based thereon, except to the extent
of liabilities resulting from the gross negligence or willful misconduct of
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment of a court of competent jurisdiction) in
connection with the duties of Agent expressly set forth herein.  Without
limiting the foregoing, Agent: (i) shall not be responsible or otherwise incur
liability for any action or omission taken in reliance upon the instructions of
the Requisite Lenders or for the actions or omissions of any of its Related
Persons, except to the extent that a court of competent jurisdiction determines
in a final non-appealable judgment that Agent acted with gross negligence or
willful misconduct in the selection of such Related Person; (ii) shall not be
responsible to any Lender or other Person for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document; (iii) makes no warranty
or representation, and shall not be responsible, to any Lender or other Person
for any statement, document, information, representation or warranty made or
furnished by or on behalf of any Loan Party or any Related Person of any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Event of Default, and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from any Loan Party
or any Lender describing such Event of Default that is clearly labeled "notice
of default" (in which case Agent shall promptly give notice of such receipt to
all Lenders; provided that Agent shall not be liable to any Lender for failure
to do so, except to the extent that such failure is attributable to Agent's
gross negligence or willful misconduct as determined  by a final non-appealable
judgment of a court of competent jurisdiction); and, for each of the items set
forth in clauses (i) through (iv) above, each Lender and Borrower hereby waives
and agrees not to assert (and Borrower shall cause its Subsidiaries to waive and
agree not to assert) any right, claim or cause of action it might have against
Agent based thereon.
 
9.4 Agent Individually.  Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Loan Party or any Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor. 
To the extent Agent or any of its Affiliates makes any Term Loans or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms "Lender", "Requisite Lender" and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, Agent or such Affiliate, as the case may be, in its
individual capacity as Lender, or as one of the Requisite Lenders.
 
9.5 Lender Credit Decision; Agent Report.  Each Lender acknowledges that it
shall, independently and without reliance upon Agent, any Lender or any of their
Related Persons or upon any document solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition, operations and affairs of each Loan
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate.  Except
for documents expressly required by any Loan Document to be transmitted by Agent
to the Lenders, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, Property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate thereof that may come in to the possession of Agent
or any of its Related Persons.  Each Lender agrees that it shall not rely on any
field examination, audit or other report provided by Agent or its Related
Persons (an "Agent Report").  Each Lender further acknowledges that any Agent
Report (a) is provided to the Lenders solely as a courtesy, without
consideration, and based upon the understanding that such Lender will not rely
on such Agent Report, (b) was prepared by Agent or its Related Persons based
upon information provided by the Loan Parties solely for Agent's own internal
use, and (c) may not be complete and may not reflect all information and
findings obtained by Agent or its Related Persons regarding the operations and
condition of the Loan Parties.  Neither Agent nor any of its Related Persons
makes any representations or warranties of any kind with respect to (i) any
existing or proposed financing, (ii) the accuracy or completeness of the
information contained in
 
 
 
26

--------------------------------------------------------------------------------

any Agent Report or in any related documentation, (iii) the scope or adequacy of
Agent's and its Related Persons' due diligence, or the presence or absence of
any errors or omissions contained in any Agent Report or in any related
documentation, and (iv) any work performed by Agent or Agent's Related Persons
in connection with or using any Agent Report or any related documentation. 
Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender receiving a copy of
any Agent Report. Without limiting the generality of the forgoing, neither Agent
nor any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Agent Report, or the appropriateness of any Agent Report for
any Lender's purposes, and shall have no duty or responsibility to correct or
update any Agent Report or disclose to any Lender any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report.  Each Lender releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender having access to any
Agent Report or any discussion of its contents, and agrees to indemnify and hold
harmless Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Lender arising out of such Lender's access to any
Agent Report or any discussion of its contents.
 
9.6 Indemnification.  Each Lender agrees to reimburse Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party as required
under the Loan Documents) promptly upon demand for its Pro Rata Share of any
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees, charges and disbursements of financial, legal and other
advisors and any taxes or insurance paid in the name of, or on behalf of, any
Loan Party) incurred by Agent or any of its Related Persons in connection with
the preparation, syndication, execution, delivery, administration, modification,
amendment, consent, waiver or enforcement of, or the taking of any other action
(whether through negotiations, through any work-out, bankruptcy, restructuring
or other legal or other proceeding (including, without limitation, preparation
for and/or response to any subpoena or request for document production relating
thereto) or otherwise) in respect of, or legal advice with respect to, its
rights or responsibilities under, any Loan Document.  Each Lender further agrees
to indemnify Agent and each of its Related Persons (to the extent not reimbursed
by any Loan Party as required under the Loan Documents), ratably according to
its Pro Rata Share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, to the extent not
indemnified by the applicable Lender, taxes, interests and penalties imposed for
not properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by, or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by Agent or any of its
Related Persons under or with respect to the foregoing; provided that no Lender
shall be liable to Agent or any of its Related Persons under this Section 9.6 to
the extent such liability has resulted from the gross negligence or willful
misconduct of Agent or, as the case may be, such Related Person, as determined
by a final non-appealable judgment of a court of competent jurisdiction.  To the
extent required by any applicable Requirement of Law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender for any reason, or if
Agent reasonably determines that it was required to withhold taxes from a prior
payment to or for the account of any Lender but failed to do so, such Lender
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent.  Agent may offset against any
payment to any Lender under a Loan Document, any applicable withholding tax that
was required to be withheld from any prior payment to such Lender but which was
not so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under the immediately preceding sentence of
this Section 9.6.
 
 
 
27

--------------------------------------------------------------------------------

9.7 Successor Agent.  Agent may resign at any time by delivering notice of such
resignation to the Lenders and Borrower, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective, in accordance with the terms of this Section 9.7.  If Agent
delivers any such notice, the Requisite Lenders shall have the right to appoint
a successor Agent.  If, after 30 days after the date of the retiring Agent's
notice of resignation, no successor Agent has been appointed by the Requisite
Lenders that has accepted such appointment, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent from among the Lenders. 
Effective immediately upon its resignation, (a) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (b) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (c) the retiring Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents, and (d) subject to its rights under
Section 9.2(b), the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.
 
9.8 Release of Collateral.  Each Lender hereby consents to the release and
hereby directs Agent to release (or in the case of clause (b)(ii) below, release
or subordinate) the following:
 
(a)    any Guarantor or co-borrower if all of the Stock of such Subsidiary owned
by any Loan Party is sold or transferred in a transaction permitted under the
Loan Documents (including pursuant to a valid waiver or consent), to the extent
that, after giving effect to such transaction, such Subsidiary would not be
required to guaranty any Obligations pursuant to any Loan Document; and
 
(b)   any Lien held by Agent for the benefit of itself and the Lenders against
(i) any Collateral that is sold or otherwise disposed of by a Loan Party or any
Guarantor in a transaction permitted by the Loan Documents (including pursuant
to a valid waiver or consent), (ii) any Collateral subject to a Lien that is
expressly permitted under clause (d) of the definition of the term "Permitted
Lien" and (iii) all of the Collateral and all Loan Parties upon (A) termination
of all of the Commitments, (B) payment in full in cash of all of the Obligations
(other than inchoate indemnity Obligations) that Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
and (C) to the extent requested by Agent or a Lender, receipt by Agent and
Lenders of liability releases from the Loan Parties in form and substance
acceptable to Agent and the Lenders (the satisfaction of the conditions in this
clause (iii), the "Termination Date").
 
9.9 Setoff and Sharing of Payments.  In addition to any rights now or hereafter
granted under any applicable Requirement of Law and not by way of limitation of
any such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 9.10(d), each Lender is hereby authorized at any
time or from time to time upon the direction of Agent, without notice to any
Loan Party or any other Person, any such notice being hereby expressly waived,
to setoff and to appropriate and to apply any and all balances held by it at any
of its offices for the account of the Loan Parties (regardless of whether such
balances are then due to the Loan Parties) and any other properties or assets at
any time held or owing by that Lender or that holder to or for the credit or for
the account of any Loan Party against and on account of any of the Obligations
that are not paid when due.  Any Lender exercising a right of setoff or
otherwise receiving any payment on account of the Obligations in excess of its
Pro Rata Share thereof shall purchase for cash (and the other Lenders or holders
shall sell) such participations in each such other Lender's or holder's Pro Rata
Share of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares of the Obligations.  Each Loan
Party agrees, to the fullest extent permitted by law, that (a) any Lender may
exercise its right to offset with respect to amounts in excess of its Pro Rata
Share of the Obligations and may purchase participations in accordance with the
preceding sentence and (b) any Lender so purchasing a participation in the Loans
made or other Obligations held by other Lenders or holders may exercise all
rights of offset, bankers' liens, counterclaims or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation. 
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.
 
28

--------------------------------------------------------------------------------

9.10 Advances; Payments; Non-Funding Lenders; Actions in Concert.
 
(a) Advances; Payments.  If Agent receives any payment with respect to a Term
Loan for the account of the Lenders on or prior to 2:00 p.m. (New York time) on
any Business Day, Agent shall pay to each applicable Lender such Lender's Pro
Rata Share of such payment on such Business Day. If Agent receives any payment
with respect to a Term Loan for the account of Lenders after 2:00 p.m. (New York
time) on any Business Day, Agent shall pay to each applicable Lender such
Lender's Pro Rata Share of such payment on the next Business Day.
 
(b) Return of Payments.
 
 (i)            If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Loan Party and such related payment is not received by Agent, then
Agent will be entitled to recover such amount (including interest accruing on
such amount at the rate otherwise applicable to such Obligation) from such
Lender on demand without setoff, counterclaim or deduction of any kind.
 
 (ii)          If Agent determines at any time that any amount received by Agent
under any Loan Document must be returned to a Loan Party or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of any Loan Document, Agent will not be required to
distribute any portion thereof to any Lender.  In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to a Loan Party or such other Person, without setoff,
counterclaim or deduction of any kind and Agent will be entitled to set off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.
 
(c) Non-Funding Lenders.
 
 (i)           Unless Agent shall have received notice from a Lender prior to
the date of any Term Loan that such Lender will not make available to Agent such
Lender's Pro Rata Share of such Term Loan, Agent may assume that such Lender
will make such amount available to it on the date of such Term Loan in
accordance with Section 9.2(b), and Agent may (but shall not be obligated to),
in reliance upon such assumption, make available a corresponding amount for the
account of Borrower on such date.  If and to the extent that such Lender shall
not have made such amount available to Agent, such Lender and Borrower severally
agree to repay to Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the day such amount is made available
to Borrower until the day such amount is repaid to Agent, at a rate per annum
equal to the interest rate applicable to the Obligation that would have been
created when Agent made available such amount to Borrower had such Lender made a
corresponding payment available. If such Lender shall repay such corresponding
amount to Agent, the amount so repaid shall constitute such Lender's portion of
such Term Loan for purposes of this Agreement.
 
 (ii)         To the extent that any Lender has failed to fund any Loan or any
other payments required to be made by it under the Loan Documents after any such
Loan is required to be made or such payment is due (a "Non-Funding Lender"),
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender's Pro Rata Share of all payments received from the Loan
Parties.  The failure of any Non‑Funding Lender to make any Loan or any payment
required by it hereunder shall not relieve any other Lender (each such other
Lender, an "Other Lender") of its obligations to make such Loan, but neither any
Other Lender nor Agent shall be responsible for the failure of any Non-Funding
Lender to make such Loan or make any other payment required hereunder. 
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a "Lender" (or be included in the calculation of
"Requisite Lenders" hereunder) for any voting or consent rights under or with
respect to any Loan Document.  At Borrower's request, Agent or a Person
reasonably acceptable to Agent shall have the right with Agent's consent and in
Agent's sole discretion (but Agent or any such Person shall have no obligation)
to purchase from any Non-Funding Lender, and each Lender agrees that if it
becomes a Non-Funding Lender it shall, at Agent's request, sell and assign to
Agent or such Person, all of the Term Loan Commitment (if any), and all of the
outstanding Term Loan of that Non-Funding Lender for an amount equal to the
aggregate outstanding principal balance of the Term Loan held by such
Non-Funding Lender and all accrued  interest with respect thereto through the
date of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
 
29

--------------------------------------------------------------------------------

(d) Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, other than as strictly provided under Section 8.3, each Lender
hereby agrees with each other Lender that no Lender shall take any action to
protect or enforce its rights arising out of any Loan Document (including
exercising any rights of setoff) without first obtaining the prior written
consent of Agent or Requisite Lenders, it being the intent of Lenders that any
such action to protect or enforce rights under any Loan Document shall be taken
in concert and at the direction or with the consent of Agent or Requisite
Lenders.
 
10.           MISCELLANEOUS.
 
10.1 Assignment.
 
(a) Each Lender may sell, transfer or assign, at any time or times, all or a
portion of its rights and obligations hereunder and under the other Loan
Documents (including, without limitation, all or a portion of its Commitments
and its rights and obligations with respect to its Loans) to any Qualified
Assignee; provided, however, that any such sale, transfer or assignment shall
(i) require the execution of an assignment agreement in form and substance
reasonably satisfactory to, and acknowledged by, Agent (an "Assignment
Agreement"), (ii) be in an amount of not less than $1,000,000, unless such
assignment is made to an existing Lender or an Affiliate of an existing Lender
or is of the assignor's (together with its Affiliates') entire interest in such
facility or is made with the prior written consent of Agent, (iii) unless
otherwise agreed to by Agent, be in an equal proportion of such Lender's
Revolving Loans and Terms Loan and its Revolving Loan Commitment and Term Loan
Commitment, and (iv) include a payment to Agent of an assignment fee of $3,500
(unless otherwise agreed by Agent).  In the case of an assignment by a Lender
under this Section 10.1(a), the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as all other Lenders
hereunder.  The assigning Lender shall be relieved of its obligations hereunder
with respect to the assigned portion of its Commitments and Loans from and after
the date of such assignment.  Borrower hereby acknowledges and agrees that any
assignment shall give rise to a direct obligation of Borrower to the assignee
and that the assignee shall be considered to be a "Lender".  In the event any
Lender assigns or otherwise transfers all or any part of the Commitments or
Loans, Borrower shall, upon the assignee's or the assignor's request, execute
new Notes in exchange for the Notes, if any, being assigned.  Agent may amend
Schedule A to this Agreement to reflect assignments made in accordance with this
Section 10.1.
 
(b) In addition to the other rights provided in this Section 10.1, each Lender
may, without notice to or consent from any other Person, sell participations to
one or more Persons in or to all or a portion of its rights and obligations
under the Loan Documents (including all of its rights and obligations with
respect to the Loans); provided, however, that, whether as a result of any term
of any Loan Document or of such participation, (i) no such participant shall
have a commitment, or be deemed to have made an offer to commit, to make any
Loan hereunder, and, no such participant shall be liable for any obligation of
such Lender hereunder, (ii) such Lender's rights and obligations, and the rights
and obligations of the Loan Parties and Agent and other Lenders towards such
Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations, and in no case shall a participant have the right to
enforce any of the terms of any Loan Document, and (iii) the consent of such
participant shall not be required (either directly, as a restraint on such
Lender's ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (ii), (iii) and (iv) of
Section 10.6(a).
 
10.2 Notices.  All notices or other communications given in connection with the
Loan Documents shall be in writing, shall be addressed to the parties at their
respective addresses set forth on the signature pages hereto below such parties'
name or in the most recent Assignment Agreement executed by any Lender (unless
and until a different address may be specified in a written notice to the other
party delivered in accordance with this Section 10.2), and shall be deemed given
(a) on the date of receipt if delivered by hand, (b) on the date of sender's
receipt of confirmation of proper transmission if sent by facsimile
transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, (d) on the fourth Business Day after
being sent by registered or certified mail, postage prepaid, (e) on the date of
proper transmission if sent by electronic mail, provided that transmissions may
be made by electronic mail only for notices or other communications if such
transmission is specifically authorized in a Loan Document and such transmission
is delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrower, or (f) on the later of the Business Day of
such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System, if posted to any E-System approved by or set-up by or at the direction
of Agent.
 
30

--------------------------------------------------------------------------------

10.3 Payment of Fees and Expenses.  Loan Parties agree, jointly and severally,
to pay or reimburse upon demand for (x) all reasonable and out-of-pocket legal
fees, costs and expenses and (y) all other reasonable fees, costs and expense,
in each case incurred by Agent and Lenders in connection with (a) the
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, any Loan Document or any document
entered into in connection therewith, (b) any legal advice relating to Agent's
rights or responsibilities under any Loan Document, and (c) the enforcement,
assertion, defense or preservation of Agent's and Lenders' rights and remedies
under the Loan Documents, including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto, in
each case of clauses (a) through (c), including, without limitation, reasonable
attorneys' fees and expenses, reasonable fees and expenses of consultants,
auditors (including internal auditors) and appraisers, internal audit reviews
and field examinations and UCC and other corporate search and filing fees and
wire transfer fees (collectively, "Lender Expenses").  Each Loan Party further
agrees that such Lender Expenses shall constitute Obligations.
 
10.4 Indemnity.  Each Loan Party agrees, jointly and severally, to indemnify,
hold harmless and defend Agent, each Lender, and each of their respective
Related Persons (each an "Indemnitee") from and against all liabilities, losses,
damages, expenses, penalties, claims, actions and suits (including, without
limitation, related reasonable attorneys' fees and expenses) of any kind
whatsoever arising, directly or indirectly, that may be imposed on, incurred by
or asserted against such Indemnitee (whether brought by a Loan Party, an
Affiliate of a Loan Party or any other Person) as a result of or in connection
with any Loan Documents, any E-System, or any of the transactions contemplated
hereby or thereby, including, without limitation, any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons or whether or not any such Person
is a party thereto (the "Indemnified Liabilities"); provided that, no Loan Party
shall have any obligation to any Indemnitee with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
non-appealable judgment of a court of competent jurisdiction.  In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  Each Loan Party waives, releases and
agrees (and shall cause each other Loan Party to waive, release and agree) not
to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
 
10.5 Rights Cumulative.  Agent's and Lenders' rights and remedies under the Loan
Documents or otherwise arising are cumulative and may be exercised singularly or
concurrently.  Neither the failure nor any delay on the part of Agent or any
Lender to exercise any right, power or privilege under any Loan Document shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege preclude any other or further exercise of that or any other
right, power or privilege.  NEITHER AGENT NOR ANY LENDER SHALL BE DEEMED TO HAVE
WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER ANY LOAN DOCUMENT OR UNDER ANY OTHER
AGREEMENT, INSTRUMENT OR PAPER SIGNED BY A LOAN PARTY UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion.
 
10.6 Amendments, Waivers.
 
(a) No amendment or waiver of any provision of any Loan Document, and no consent
with respect to any departure by any Loan Party therefrom, shall be effective
unless the same shall be in writing and signed by Agent, Requisite Lenders (or
by Agent with the consent of Requisite Lenders) and, in the case of an
amendment, by Borrower; provided that no such amendment, waiver or consent
shall, unless in writing and signed by all Lenders directly affected thereby (or
by Agent with the consent of all Lenders directly affected thereby), in addition
to Agent, Requisite Lenders (or by Agent with the consent of Requisite Lenders)
and Borrower, do any of the following: (i) increase or decrease the amount of,
or extend the term of, any Commitment (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on (other than
waiving the imposition of the Default Rate) any Loan or reduce the amount of any
fees payable under any Loan Document, (iii) postpone the date fixed for or
reduce or waive any scheduled installment of principal or any payment of
interest or fees due to any Lender under the Loan Documents, (iv) release or
subordinate the Lien on all or substantially all of the Collateral, except as
otherwise may be provided in any Loan Document (which shall be deemed to affect
all Lenders), (v) release a Loan Party from, or consent to a Loan Party's
assignment or delegation of, such Loan Party's obligations under the Loan
Documents (which shall be deemed to affect all Lenders), except as otherwise may
be provided in any Loan Document, (vi) amend, modify, terminate or waive
Sections 8.3, 8.4, 9.9, or 10.6(a), or (vii) amend or modify the definition of
"Requisite Lenders" or any provision providing for the consent or other action
by all Lenders.
 
31

--------------------------------------------------------------------------------

(b) Notwithstanding any provision in this Section 10.6 to the contrary, (i) no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent under any Loan Document shall be effective unless signed
by Borrower, Agent and Requisite Lenders, (ii) Agent may amend Schedule A to
reflect assignments permitted hereunder, and (iii) Agent and Borrower may amend
or modify any Loan Document to grant a new Lien, extend an existing Lien over
additional Property or join additional Persons as Loan Parties, in each case for
the benefit of Agent and Lenders.
 
10.7 Performance.  Time is of the essence of the Loan Documents.
 
10.8 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that any assignment by any Lender shall be subject to the provisions of
Section 10.1, and provided further that no Loan Party may assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.  No other Person shall be deemed a third party
beneficiary of this Agreement.  This Agreement shall continue in full force and
effect until the Termination Date; provided, however, that the provisions of
Section 10.13 shall survive until the second anniversary of the Termination Date
and this Section 10.8 and Sections 2.4(e), 9.6, 10.3, 10.4, 10.11 and 10.12 and
the other indemnities contained in the Loan Documents shall survive the
Termination Date.  The surrender, upon payment or otherwise, of any Note or any
other Loan Document evidencing any of the Obligations shall not affect the right
of Agent to retain the Collateral for such other Obligations as may then exist
or as it may be reasonably contemplated will exist in the future, other than
contingent indemnification obligations remaining after repayment in full of the
Loans.  To the extent Agent or any Lender receives any payment in respect of the
Obligations and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or otherwise required to be
paid to any other Person, then to the extent of such recovery, the Obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.
 
10.9 Creditor-Debtor Relationship.  The relationship between Agent and each
Lender, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  Neither Agent nor any Lender has any fiduciary
relationship or duty to any Loan Party arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between Agent or
Lenders and Loan Parties by virtue of, any Loan Document or any transaction
contemplated herein or therein.
 
10.10 Tombstones and Related Matters.  Each Loan Party consents to the
publication by Agent or any Lender of any press releases, tombstone, advertising
or other promotional materials (including, without limitation, via any
electronic transmission) relating to the financing transaction contemplated by
this Agreement using such Loan Party's name, logo or trademark.  No Loan Party
shall, and no Loan Party shall permit any of its Affiliates to, issue any press
release or other public disclosure (other than any document required to be filed
with any Governmental Authority) using the name, logo or otherwise referring to
Agent, any Lender or of any of their Affiliates, the Loan Documents or any
transaction contemplated herein or therein to which any of them is a party
without the prior written consent of Agent except to the extent required to do
so under any applicable Requirement of Law and then, only after consulting with
Agent with respect to any such disclosure other than ordinary course filings
with the SEC.  Notwithstanding the foregoing, such consultation with the Loan
Parties shall not be required for any disclosures by Agent or the Lenders
required by the SEC or other governmental agency and any other public disclosure
with investors, other governmental agencies or other related persons.
 
10.11 Waiver of Jury Trial.  EACH OF THE LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
32

--------------------------------------------------------------------------------

10.12               Governing Law and Jurisdiction.
 
(a) GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (EXCLUDING THOSE
LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL,
PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.
 
(b) Submission to Jurisdiction.  Any legal action or proceeding with respect to
the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Loan Party hereby accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  Notwithstanding the foregoing, Agent and Lenders shall have
the right to bring any action or proceeding against any Loan Party (or any
Property of such Loan Party) in the court of any other jurisdiction Agent or
Lenders deem necessary or appropriate in order to realize on the Collateral or
other security for the Obligations.  The parties hereto hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
 
(c) Service of Process.  Each Loan Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by any applicable Requirement of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrower
specified herein (and shall be effective when such mailing shall be effective,
as provided therein).  Each Loan Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(d) Non-exclusive Jurisdiction.  Nothing contained in this Section 10.12 shall
affect the right of Agent or Lenders to serve process in any other manner
permitted by any applicable Requirement of Law or commence legal proceedings or
otherwise proceed against any Loan Party in any other jurisdiction.
 
10.13 Confidentiality.  Each Lender and Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document
except that such information may be disclosed (a) with Borrower's consent, (b)
to such Lender's or Agent's Related Persons, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (c) to
the extent such information presently is or hereafter becomes (i) publicly
available other than as a result of a breach of this Section 10.13 or (ii)
available to such Lender or Agent or any of their Related Persons, as the case
may be, from a source (other than any Loan Party) not known by them to be
subject to disclosure restrictions, (d) to the extent disclosure is required by
any applicable Requirement of Law, or other legal, administrative, governmental
or regulatory request, order or proceeding or otherwise requested or demanded by
any Governmental Authority, (e) to the extent necessary or customary for
inclusion in league table measurements, (f) (i) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (ii) otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties, (g) to
current or prospective assignees or participants and to their respective Related
Persons, in each case to the extent such assignees, participants or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 10.13 (and such Persons may disclose information to their
respective Related Persons in accordance with clause (b) above), (h) to any
other party hereto, (i) in connection with the exercise or enforcement of any
right or remedy under any Loan Document, in connection with any litigation or
other proceeding to which such Lender or Agent or any of their Related Persons
is a party or bound, or to the extent necessary to respond to public statements
or disclosures by Loan Parties or their Related Persons referring to a Lender or
Agent or any of their Related Persons and (j) as permitted under Section 10.10. 
In the event of any conflict between the terms of this Section 10.13 and those
of any other contractual obligation entered into with any Loan Party (whether or
not a Loan Document), the terms of this Section 10.13 shall govern.
 
33

--------------------------------------------------------------------------------

10.14 USA Patriot Act.  Each Lender that is subject to the Patriot Act hereby
notifies Loan Parties that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.
 
10.15 Severability.  Any provision of any Loan Document being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of any
Loan Document or any part of such provision in any other jurisdiction.
 
10.16 Entire Agreement; Counterparts.  The Loan Documents constitute the entire
agreement of the parties and supersede all prior agreements and understandings
(whether written, verbal or implied) with respect to the subject matter thereof
(including, without limitation, any proposal letter or confidentiality agreement
between the parties hereto or any of their respective Affiliates relating to a
financing of substantially similar form, purpose or effect).  Section headings
contained in this Agreement have been included for convenience only, and shall
not affect the construction or interpretation of this Agreement.  This Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed signature page of this Agreement or any
certificate or notice required to be delivered by a Loan Party in connection
herewith by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
10.17 Duty of Agent With Respect to Collateral; Marshaling.  Agent's sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account.  The powers conferred on
Agent hereunder are solely to protect Agent's interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers.  Agent shall
be accountable only for amounts that it receives as a result of the exercise of
such powers, and neither Agent nor any Indemnitee shall be responsible to any
Loan Party for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a non-appealable
judgment of a court of competent jurisdiction.  In addition, Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.  Agent may (but shall not be
obligated to) pay taxes on behalf of any Loan Party, satisfy any Liens against
the Collateral (other than Permitted Liens), purchase insurance to protect
Agent's and Lenders' interest if Loan Parties fail to maintain the insurance
required hereunder and may pay for the maintenance, insurance, protection and
preservation of the Collateral and effect compliance with the terms of any Loan
Document.  Each Loan Party agrees to reimburse Agent, on demand, for all costs
and expenses incurred by Agent in connection with such payment or performance
and agrees that such amounts shall constitute Obligations and authorizes Agent
and each Revolving Lender to make a Revolving Loan to pay all such amounts, even
if the result thereof would cause the outstanding principal balance of the
Revolving Loans to exceed the Maximum Revolving Loan Balance at such time.  Each
Loan Party hereby (a) waives any right under the UCC or any other applicable
Requirement of Law to receive notice and/or copies of any filed or recorded
financing statements, amendments thereto, continuations thereof or termination
statements and (b) releases and excuses Agent and each Lender from any
obligation under the UCC or any other applicable law to provide notice or a copy
of any such filed or recorded documents. Neither Agent nor any Lender shall be
under any obligation to marshal any property in favor of any Loan Party or any
other Person or against or in payment of any Obligation.
 
10.18 Joint and Several; Waiver of Defense.  The obligations of the Loan Parties
under the Loan Documents are joint and several.  Each Loan Party waives (a) any
suretyship defenses available to it under the UCC or any other applicable
Requirement of Law, and (b) any right to require Agent and Lenders to proceed
against any other Loan Party or any other Person, proceed against or exhaust any
security, or pursue any other remedy.  Agent and Lenders may exercise or not
exercise any right or remedy they have against any Loan Party, any Collateral or
any other security (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Loan Party's liability.  Notwithstanding any
other provision of any Loan Document, each Loan Party irrevocably waives all
rights that it may have under any Requirement of Law or in equity (including,
without limitation, any Requirement of Law subrogating any Loan Party to the
rights of Agent and Lenders under any Loan Document) to seek contribution,
indemnification or any other form of reimbursement from any other Loan Party, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by any Loan Party with respect to the
Obligations in connection with any Loan Document or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by any Loan Party with respect to
the Obligations in connection with any Loan Document or otherwise.  Any
agreement providing for indemnification, reimbursement or any other arrangement
prohibited under this Section shall be null and void.  If any payment is made to
a Loan Party in contravention of this Section, such Loan Party shall hold such
payment in trust for Agent and Lenders and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.
 
34

--------------------------------------------------------------------------------

11.           Defined Terms.  The following terms are defined in the Sections or
subsections referenced opposite such terms:
 
"Account Control Agreement"
Section 6.10
"Agent"
Preamble
"Agreement"
Preamble
"Assignment Agreement"
Section 10.1(a)
"Bank"
Preamble
"Borrower"
Preamble
"Cash Management Services"
Section 2.1(b)(iii)
"Closing Date"
Section 4.1
"Disbursement Account"
Section 6.10(a)
"Event of Default"
Section 8.1
"Excluded Account"
Section 6.10(d)
"Final Payment Fee"
Section 2.6(c)
"FX Forward Contract"
Section 2.1(b)(iv)
"Guarantor" and "Guarantors"
Preamble
"Indemnitee"
Section 10.4
"Indemnified Liabilities"
Section 10.4
"Initial Principal Payment Date"
Section 2.4(b)
"Intellectual Property Security Agreements"
Section 3.1
"Intercompany Note"
Definition of "Permitted Indebtedness"
"Lender" and "Lenders"
Preamble
"Lender Expenses"
Section 10.3
"Letter of Credit"
Section 2.1(b)
"Letter of Credit Agreement"
Section 2.1(b)
"Loan Party" and "Loan Parties"
Preamble
"Lockbox Agreement"
Section 6.10(b)
"Maximum Lawful Rate"
Section 2.3(e)
"Maximum Revolving Loan Balance"
Section 2.1(b)
"Monthly Term Loan Amortization Amount"
Section 2.4(b)
"Non-Funding Lender"
Section 9.10(c)
"Number of Payments"
Section 2.4(b)
"Other Lender"
Section 9.10(c)
"Patriot Act"
Section 5.7(c)
"Reinvestment Period"
Section 6.4
"Revolving Loan" and "Revolving Loans"
Section 2.1(b)
"SDN List"
Section 5.7(b)
"Settlement Date"
Section 9.10(a)(ii)
"Solar"
Preamble
"Term Loan"
Section 2.1(a)
"Termination Date"
Section 9.8(b)
"Western Alliance"
Preamble



In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
 
35

--------------------------------------------------------------------------------

"Access Agreement" means a landlord consent and/or bailee letter, substantially
in the forms of Exhibit C-1 and C-2 respectively, in favor of Agent executed by
the applicable landlord or bailee and the applicable Loan Party.
 
"Account" means, as at any date of determination, all "accounts" (as such term
is defined in the UCC) of the Loan Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Loan Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Loan Party, as stated on the respective invoice of a Loan Party,
net of any credits, rebates or offsets owed to such customer.
 
"Account Debtor" has the meaning in the UCC and includes any person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker's acceptance assuring payment
thereof.
 
"Advance Rate" means eighty percent (80%), or such greater or lesser percentage
as Bank may from time to time establish in its sole discretion with respect to
Borrower upon notice to Borrower.
 
"Advance Request" means a writing in form and substance satisfactory to Bank and
signed by an authorized officer of Borrower requesting a Revolving Loan.
 
"Affiliate" means, with respect to any Person, (a) each officer, director,
partner or joint-venturer of such Person (and in the case of any Person that is
a limited liability company, each manager and member of such Person), and (b)
any other Person that, directly or indirectly, controls, is controlled by or is
under common control with such Person.
 
"Approved Fund" is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
 
"Automatic Payment Authorization Agreement" means an automatic payment
authorization agreement, substantially in the form of Exhibit D, executed by
Borrower.
 
"Availability" means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
 
"Borrowing Base" means at any time the Eligible Receivable Amount multiplied by
the Advance Rate, minus such reserves as Bank may deem proper and necessary from
time to time.
 
"Borrowing Base Certificate" means a certificate of Borrower, on behalf of each
Loan Party, in substantially the form of Exhibit F hereto.
 
"Business Day" means and includes any day other than Saturdays, Sundays, or
other days on which commercial banks in New York, New York are required or
authorized to be closed.
 
"Cash Equivalents" means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least "A-1" from S&P or at least "P-1" from Moody's, (c) any commercial
paper rated at least "A-1" by S&P or "P-1" by Moody's and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers' acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) "adequately capitalized" (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000 or
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody's the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.  For the avoidance of doubt, "Cash Equivalents" does not include (and each
Loan Party is prohibited from purchasing or purchasing participations in) any
auction rate securities or other corporate or municipal bonds with a long-term
nominal maturity for which the interest rate is reset through a Dutch auction.
 
36

--------------------------------------------------------------------------------

Cash Management Sublimit" means Fifty Thousand Dollars ($50,000).
 
"Collateral" means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted in favor of Agent for the benefit of Agent
and Lenders pursuant to any Loan Document.
 
"Collection Account" means the account of Bank into which, pursuant to the
Lockbox Agreement, all Collections received in the Lockbox are to be deposited,
and as to which Borrower has no right to withdraw funds.
 
"Collections" means all payments from or on behalf of an Account Debtor with
respect to Receivables.
 
"Commitments" means the Term Loan Commitments and the Revolving Loan
Commitments.
 
"Default" means any event, which with the giving of notice or the passage of
time, or both, would constitute an Event of Default.
 
"Default Rate" means a rate of interest equal to 5.0% per annum above the rate
of interest otherwise in effect for the applicable Obligation.
 
 "Dollars" and "$" each mean lawful money of the United States of America.
 
"EBITDA" means, with respect to Borrower and its consolidated Subsidiaries for
any period, the total of the following, all of which shall be determined in
accordance with GAAP: (a) the consolidated net income (loss) of Borrower and its
consolidated Subsidiaries for such period, plus (b) without duplication, to the
extent included in the calculation of consolidated net income of Borrower and
its consolidated Subsidiaries for such period, the sum of the following amounts
of Borrower and its consolidated Subsidiaries for such period, (i) income taxes
paid or accrued (excluding any amounts Borrower or any of its consolidated
Subsidiaries includes in its sales, general and administrative expenses), (ii)
interest expense (net of interest income), paid or accrued, (iii) amortization
and depreciation expense, (iv) compensation paid in Stock, and (v) other
non-cash charges as approved by Agent in its sole discretion.  EBITDA shall be
measured on an accrual accounting basis.
 
"Eligible Receivable Amount" means at any time the sum of the Receivable Amounts
of the Eligible Receivables.
 
"Eligible Receivable" means a Receivable that satisfies all of the following:
 
(a) The Receivable has been created by Borrower in the ordinary course of
Borrower's business and without any obligation on the part of Borrower to render
any further performance.
 
(b) There are no conditions which must be satisfied before Borrower is entitled
to receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales.
 
(c) To the extent the Account Debtor upon the Receivable does not claim any
defense to payment of the Receivable, whether well founded or otherwise.
 
37

--------------------------------------------------------------------------------

(d) To the extent Account Debtor of the Receivable has not asserted or may not
be reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any "contra accounts" owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).
 
(e) The Receivable represents a genuine obligation of the Account Debtor and to
the extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.
 
(f) Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.
 
(g) To Borrower's knowledge, Borrower is not prohibited by the laws of the state
where the Account Debtor is located from bringing an action in the courts of
that state to enforce the Account Debtor's obligation to pay the Receivable.
 
(h) The Receivable is owned by Borrower free of any title defects or any liens
or interests of others except the security interest in favor of Bank, and Bank
has a perfected, first priority security interest in such Receivable.
 
(i) The Account Debtor on the Receivable is not any of the following:  (1) an
employee, Affiliate, parent or subsidiary of Borrower; (2) the U.S. government
or any agency or department of the U.S. government unless otherwise agreed to in
writing by Lender on a case-by-case basis; (3) any Person located in a foreign
country other than Canada unless (A) the Receivable is supported by an
irrevocable letter of credit issued by a bank acceptable to Lender, and if
requested by Lender, the original of such letter of credit and/or any usance
drafts drawn under such letter of credit and accepted by the issuing or
confirming bank have been delivered to Lender; or (B) the Receivable is
supported by other insurance, bond or assurance acceptable to Lender; or (4) an
Account Debtor as to which 35% or more of the aggregate dollar amount of all
outstanding Receivables owing from such Account Debtor have not been paid within
90 days from invoice date (or 120 days from invoice date in the case of a
Material Hospital Center).
 
(j) The Receivable is not in default (a Receivable will be considered in default
if any of the following occur:  (i) the Receivable is not paid within 90 days
from its invoice date (or 120 days from invoice date in the case of a Material
Hospital Center); (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).
 
(k) The Receivable does not arise from the sale of goods which remain in
Borrower's possession or under Borrower's control.
 
(l) The Receivable is not evidenced by a promissory note or chattel paper, nor
is the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.
 
(m) the Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 25% of Borrower's aggregate dollar amount of all
outstanding Receivables.
 
(n) The Receivable is otherwise acceptable to Bank.
 
"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.
 
"E-System" means any electronic system approved by Agent, including any Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by Agent, any of its Related Persons or any other Person, providing for
access to data protected by passcodes or other security system.
 
"Exigent Circumstance" means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion or material piece of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of any Loan Party after reasonable demand
to maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Agent, could result in a material diminution in value of the
Collateral (including, for the avoidance of doubt and without limitation,
circumstances where Agent reasonably believes the Loan Parties' remaining cash
and Cash Equivalents are being, or are likely to be, significantly and
imminently diminished).
 
38

--------------------------------------------------------------------------------

"Existing Indebtedness" means all of the Indebtedness and other obligations owed
under that certain Loan and Security Agreement, dated as of June 24, 2014,
between Borrower and Solar, in its capacity as agent and lender under such
existing loan and security agreement, as amended.
 
"Existing Lender" means Solar, in its capacities as agent and lender under the
Existing Loan Agreement.
 
"Existing Loan Agreement" means that certain Loan and Security Agreement, dated
as of June 24, 2014, between Borrower and Existing Lender, as amended.
 
"Extension Option" means the extension of the initial interest-only period and
postponement of the Initial Principal Payment Date as set forth in Section
2.1(b).
 
"Final Maturity Date" means July 1, 2020.
 
"FX Sublimit" means Two Hundred Fifty Thousand Dollars ($250,000), inclusive of
amounts under the Letter of Credit Sublimit.
 
"GAAP" means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
"Governmental Authority" means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity and any self-regulatory organization.
 
"Guaranty Agreement" means a guaranty agreement, in form and substance
satisfactory to Agent, made by Guarantors in favor of Agent, for the benefit of
Agent and Lenders.
 
"Indebtedness" means, with respect to any Person, at any date, without
duplication, (a) all indebtedness for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (c) all
obligations to pay the deferred purchase price of Property or services,
including earnouts or similar payments (other than trade payables incurred in
the ordinary course of business), (d) all capital lease obligations, (e) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(f) all contingent or non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit, surety
bond or other similar instrument, (g) all equity securities of such Person
subject to repurchase or redemption other than at the sole option of such
Person, (h) all indebtedness secured by a Lien on any asset of such Person,
whether or not such indebtedness is an obligation of such Person, (i) all
obligations under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, and (j) all indebtedness, obligations or liabilities of others
guaranteed, endorsed (other than in the ordinary course of business), co-made,
discounted with recourse or sale with recourse by such Person or for which such
Person is otherwise directly or indirectly liable.
 
"Indemnified Taxes" means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto
(other than taxes measured by net income and franchise taxes imposed in lieu of
net income taxes, in each case imposed on Agent or any Lender as a result of a
present or former connection between Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein, except for such connection arising solely
from Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document).
 
39

--------------------------------------------------------------------------------

"Initial Loans" means the Term Loan and the Revolving Loans (if any) made on the
Closing Date.
 
"Intellectual Property" means (a) all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, and (b) the goodwill of the business of any Person
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, clinical and non-clinical data, and rights to unpatented inventions.
 
"Interest Period" means, as applicable, (a) the period commencing on the Closing
Date and ending on the day immediately preceding the first Business Day of the
next succeeding calendar month, or (b) subsequent to the period described in
clause (a), the period commencing on the first Business Day of the calendar
month and ending on the day immediately preceding the first Business Day of the
next succeeding calendar month.
 
"Investment" means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any Stock or Stock Equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition of all
or substantially all of the assets of another Person, or of any business,
division or other unit operation of any Person or (c) to make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.
 
 "Letters of Credit Obligation" means, at any time, the sum of, without
duplication, (i) the maximum amount available to be drawn on all outstanding
Letters of Credit issued by Bank or by Bank's Affiliate and (ii) the aggregate
amount of all amounts drawn and unreimbursed with respect to Letters of Credit
issued by Bank or by Bank's Affiliate.
 
"Letter of Credit Sublimit" means Two Hundred Fifty Thousand Dollars ($250,000),
inclusive of amounts under the FX Sublimit.
 
 "Lockbox" is defined in the Lockbox Agreement.
 
 "LIBOR Rate" means the rate per annum rate published by the Intercontinental
Exchange Benchmark Administration Ltd. (the "Service") (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) for a term of one month, which determination shall be conclusive in the
absence of manifest error.
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
"Loan" means the Term Loan, each Revolving Loan, and any other loan made or
deemed made by any Lender hereunder.
 
"Loan Documents" means this Agreement, the Notes (if any), the Warrants, the
Intellectual Property Security Agreements, the Account Control Agreements, the
Access Agreements, the Perfection Certificate, the Pledge Agreement (if any),
the Guaranty Agreement (if any), any Subordination Agreement, any Borrowing Base
Certificate and all other agreements, instruments, documents and certificates
delivered to Agent or any Lender from time to time in connection with any of the
foregoing.
 
"Margin Stock" means "margin stock" within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.
 
40

--------------------------------------------------------------------------------

"Material Adverse Effect" means a material adverse effect on (a) the operations,
business, assets, properties, or condition (financial or otherwise) of Borrower,
individually, or the Loan Parties, taken as a whole, (b) the ability of a Loan
Party to perform any of its obligations under any Loan Document to which it is a
party, (c) the legality, validity or enforceability of any Loan Document, (d)
the rights and remedies of Agent or Lenders under any Loan Document or (e) the
validity, perfection or priority of any Lien in favor of Agent, on behalf of
itself and Lenders, on any of the Collateral.
 
"Material Agreement" means (a) any agreement or contract to which a Loan Party
is a party and involving the receipt or payment of amounts in the aggregate
exceeding $500,000 per year, (b) any agreement or contract to which a Loan Party
is a party of which the breach, nonperformance, termination or failure to renew
would reasonably be expected to have a Material Adverse Effect, or (c) each
agreement relating to any Subordinated Indebtedness.
 
"Material Hospital Center" means each of Mount Sinai hospital group, Westchester
Medical Center, Maimonides and NY Presbyterian Hospital.
 
"Material Indebtedness" means (a) any Subordinated Indebtedness and (b) any
other Indebtedness (other than the Obligations) of a Loan Party or any of its
Subsidiaries having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $200,000.
 
"Material Stockholder" means any Person and its Affiliates that collectively
beneficially own Stock or Stock Equivalents of a Loan Party in excess of 10% of
all such outstanding Stock (on a fully diluted basis).
 
"Monthly Cash Burn Amount" means, with respect to Borrower and its consolidated
Subsidiaries, as of any date of determination, an amount equal to (a) the sum of
(i) EBITDA of Borrower and its consolidated Subsidiaries for the immediately
preceding six month period, less (ii) (A) cash  taxes paid or payable, (B)
non-financed capital expenditures, (C) cash interest payments, (D) cash
dividends or distributions paid to the extent permitted to be paid hereunder,
and (E) to the extent such payments are not deducted in the calculation of
EBITDA, license payments, in each case paid by Borrower or any of its
consolidated Subsidiaries during the immediately preceding six month period, and
less (iii) the current portion of interest bearing liabilities due and payable
in the immediately succeeding three month period (without giving effect to any
Extension Option unless such Extension Option has been implemented), divided by
(b) six.
 
"Note" means a promissory note of Borrower, in form and substance satisfactory
to Agent, payable to a Lender in a principal amount equal to the amount of such
Lender's Term Loan Commitment or Revolving Loan Commitment, as applicable.
 
"OFAC" means U.S. Treasury Department's Office of Foreign Assets Control.
 
"Obligations" means all Loans and all other debts, obligations and liabilities
of any kind whatsoever owing by the Loan Parties to Agent and Lenders under the
Loan Documents (other than the Warrants), whether for principal, interest, fees,
expenses, prepayment premiums, indemnities, reimbursements or other sums, and
whether or not such amounts accrue after the filing of any petition in
bankruptcy or after the commencement of any insolvency, reorganization or
similar proceeding, and whether or not allowed in such case or proceeding,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and
howsoever acquired, and whether or not evidenced by any instrument or for the
payment of any money.
 
"Overadvance" means at any time an amount equal to the greater of (a) the
amounts (if any) by which the total amount of the outstanding Revolving Loans
(including deemed Revolving Loans with respect to the FX Sublimit and the Letter
of Credit Sublimit and the total amount of the Cash Management Sublimit) exceeds
the lesser of the Maximum Revolving Loan Balance or the Borrowing Base or (b)
the amounts (if any) by which the total amount of the outstanding deemed
Revolving Loans with respect to the FX Sublimit, the Letter of Credit Sublimit
or the Cash Management Sublimit) exceeds the Subfacility Maximum.
 
41

--------------------------------------------------------------------------------

"Perfection Certificate" means a perfection certificate in the form provided by
Agent, completed and duly executed by each Loan Party.
 
"Permitted Contest" means the contesting in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions are maintained on the books of the applicable Loan
Party in accordance with GAAP and which do not involve, in the reasonable
judgment of Agent, any risk of the sale, forfeiture or loss of any of the
Collateral.
 
"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based secured
lender) business judgment.
 
"Permitted Dispositions" means (a) sales of Inventory in the ordinary course of
business, (b) sales of Equipment that are no longer used or materially useful in
the business of a Loan Party for cash and fair value so long as no Default or
Event of Default has occurred and is continuing at the time of such sale or
would result after giving effect thereto, (c) licenses of the Intellectual
Property of a Loan Party in the ordinary course of business of the applicable
Loan Party, provided that (i) any such license is non-exclusive (but may be
exclusive in respects other than territory and may be exclusive as to territory
only as to discrete geographical areas outside of the United States, provided
further that in the case of any such permitted exclusive license, such license
shall be approved by the board of directors of the applicable Loan Party) and
does not result in a legal transfer of title of the licensed Intellectual
Property, (ii) no Default or Event of Default has occurred and is continuing at
the time of such license or would result after giving effect thereto, and (iii)
the terms of such license do not restrict the applicable Loan Party's ability to
grant a Lien on, assign or otherwise Transfer such license or any Intellectual
Property and (d) any dispositions of property occurring substantially
contemporaneously with a transaction or series of transactions that result in
the occurrence of the Termination Date.
 
"Permitted Holder" means each of the following: (a) Thomas, McNerney & Partners
and any investment funds managed or controlled directly or indirectly thereby,
and (b) Deerfield Management Company, L.P. and any investment funds managed or
controlled directly or indirectly thereby.
 
42

--------------------------------------------------------------------------------

"Permitted Indebtedness" means (a) the Obligations, (b) Indebtedness existing on
the Closing Date and set forth on Schedule 7.2 and any extensions, refinancings
or renewals thereof; provided that no such extension, refinancing or renewal
shall increase the principal amount thereof, shorten the maturity thereof, be
secured by a lien on any Property other than the Property being refinanced or
otherwise be on terms less favorable to the applicable Loan Party than the
applicable Indebtedness as of the Closing Date, (c) Indebtedness consisting of
capitalized lease obligations and purchase money Indebtedness, in each case
incurred by any Loan Party or any of its Subsidiaries to finance the
acquisition, repair, improvement or construction of fixed or capital assets of
such Person, provided that (i) the aggregate outstanding principal amount of all
such Indebtedness does not exceed $100,000 at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed with such Indebtedness (each measured at the time of such acquisition,
repair, improvement or construction is made), (d) Indebtedness owing by any Loan
Party to another Loan Party, provided that (i) each Loan Party shall have
executed and delivered to each other Loan Party a demand note (each, an
"Intercompany Note") to evidence such intercompany loans or advances owing at
any time by each Loan Party to the other Loan Parties, which Intercompany Note
shall be in form and substance reasonably satisfactory to Agent and shall be
pledged and delivered to Agent pursuant to a Pledge Agreement as additional
Collateral for the Obligations, (ii) any and all Indebtedness of any Loan Party
to another Loan Party shall be subordinated to the Obligations pursuant to the
subordination terms set forth in each Intercompany Note, and (iii) no Default or
Event of Default shall result after giving effect to any such Indebtedness, (e)
Subordinated Indebtedness, (f) Indebtedness incurred in connection with
corporate credit card facilities in an aggregate amount not in excess of
$250,000 at any time and (g) Indebtedness incurred in connection with the
financing of insurance premiums in an aggregate amount not in excess of
$250,000.
 
"Permitted Investments" means (a) Investments existing on the Closing Date and
set forth on Schedule 7.5, (b) subject to Section 6.10, Investments in cash and
Cash Equivalents, (c) endorsements for collection or deposit in the ordinary
course of business consistent with past practice, (d) extensions of trade credit
(other than to Affiliates of a Loan Party) in the ordinary course of business,
(e) Investments received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business, (f) loans and advances to employees of any Loan Party to finance
travel, entertainment and relocation expenses and other business purposes in the
ordinary course of business in an aggregate outstanding principal amount not to
exceed $75,000 at any time, (g) Investments consisting of non-cash loans made by
Borrower to officers, directors and employees of a Loan Party which are used by
such Persons to purchase simultaneously the Stock of Borrower, (h) advances by a
Loan Party to another Loan Party in accordance with the terms and conditions
described in clause (d) of the definition of "Permitted Indebtedness", and (i)
joint ventures or strategic alliances in the ordinary course of business
consisting of the non-exclusive licensing of technology, the development of
technology or the providing of technical support, but in no event consisting of
Investments of cash, Cash Equivalents or tangible assets.
 
"Permitted Liens" means each of the following: (a) Liens created pursuant to any
Loan Document, (b) Liens existing on the Closing Date and set forth on Schedule
7.1, and, to the extent any such Liens secure Indebtedness set forth on Schedule
7.2, replacement Liens solely on the Property subject to such Liens as of the
Closing Date, (c) Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law and arising in the ordinary course of business, and securing amounts that
are not yet due or that are subject to a Permitted Contest, (d) Liens securing
Indebtedness permitted under clause (c) of the definition of "Permitted
Indebtedness", provided that (i) such Liens exist prior to the acquisition of,
or attach substantially simultaneous with, or within 20 days after, the
acquisition, repair, improvement or construction of, such property financed by
such Indebtedness and (ii) such Liens do not extend to any Property of a Loan
Party other than the Property (and proceeds thereof) acquired or built, or the
improvements or repairs, financed by such Indebtedness, (e) Liens of a
collection bank on items in the course of collection arising under Section 4-208
of the UCC, (f) pledges or cash deposits made in the ordinary course of business
(i) in connection with workers' compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA), (ii)
to secure the performance of bids, tenders, leases (other than capital leases),
sales or other trade contracts (other than for the repayment of borrowed money)
or (iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation), (g) judgment liens (other than for the payment of taxes,
assessments or other governmental charges) securing judgments and other
proceedings not constituting an Event of Default under Section 8.1(f) and
pledges or cash deposits made in lieu of, or to secure the performance of,
judgment or appeal bonds in respect of such judgments and proceedings, (h) Liens
arising by reason of zoning restrictions, easements, licenses, reservations,
restrictions, covenants, rights-of-way, encroachments, minor defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property that do not materially (i) impair the
value or marketability of such real property or (ii) interfere with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property, (i) licenses described in clause (c) of the definition of "Permitted
Disposition" and (j) Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto, to the extent the
Indebtedness incurred in connection therewith is permitted pursuant to clause
(g) of the definition of "Permitted Indebtedness".
 
"Person" means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
"Pledge Agreement" means a pledge agreement in form and substance satisfactory
to Agent executed by each Loan Party and Agent.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
"Pro Rata Share" means:
 
(a) with respect to the Warrants in any respect, or with respect to a Lender's
obligation to make the Term Loan and right to receive payments of interest, fees
and principal with respect thereto, the percentage obtained by dividing (i) the
aggregate outstanding principal amount of the Term Loan owing to such Lender at
such time by (ii) the aggregate outstanding principal amount of the Term Loan
owing to all Lenders at such time;
 
(b) with respect to a Lender's obligation to make Revolving Loans and right to
receive payments of interest, fees and principal with respect thereto at any
time, the percentage obtained by dividing (a) the Revolving Loan Commitment of
such Lender then in effect (or, if such Revolving Loan Commitment is terminated
at such time, the aggregate outstanding principal amount of the Revolving Loans
at such time owing to such Lender) by (b) the Revolving Loan Commitments of all
Lenders at such time (or, if the Revolving Loan Commitments of all such Lenders
are terminated at such time, the aggregate outstanding principal amount of the
Revolving Loans owing to all Lenders at such time); and
 
43

--------------------------------------------------------------------------------

(c) with respect to all other matters at any time, the percentage obtained by
dividing (i) such Lender's Commitments at such time (or if any Commitment of
such Lender is terminated at such time, the aggregate outstanding principal
amount of the applicable Loan at such time owing to such Lender), by (ii) the
Commitments of all Lenders at such time (or, if any Commitments of all such
Lenders are terminated at such time, the aggregate outstanding principal amount
of the applicable Loan owing to all Lenders at such time).
 
"Public Health Laws" means all Requirements of Law relating to the procurement,
development, clinical and non-clinical evaluation or investigation, product
approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, food, dietary supplement, or other product (including, without
limitation, any ingredient or component of, or accessory to, the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state or foreign laws, controlled substances
laws, pharmacy laws, or consumer product safety laws.
 
"Qualified Assignee" means (a) any Lender (other than a Non-Funding Lender), (b)
any Affiliate of any Lender (other than a Non-Funding Lender), (c) any
commercial bank, savings and loan association or savings bank or any other
entity which is an "accredited investor" (as defined in Regulation D under the
Securities Act of 1933, as amended) which regularly extends credit or buys loans
as one of its businesses, including insurance companies, mutual funds, lease
financing companies and commercial finance companies, in each case of this
clause (c), which either (i) has a rating of BBB or higher from Standard &
Poor's Rating Group and a rating of Baa2 or higher from Moody's Investor
Service, Inc. at the date that it becomes a Lender, or (ii) together with its
Affiliated entities, holds loan assets in excess of $250,000,000 or (d) any
other Person (other than a natural person) approved by Agent, provided however,
that notwithstanding the foregoing, unless approved by Agent, "Qualified
Assignee" shall not include (A) any Person who is not capable of lending to
Borrower without the imposition of any withholding or similar taxes, or (B) any
Loan Party or any Affiliate of a Loan Party or any Person or Affiliate of such
Person that holds any subordinated debt or Stock or Stock Equivalents issued by
any Loan Party or its Affiliates (other than any Person that is a Lender on the
Closing Date or any Affiliate thereof).
 
"Receivable" means Borrower's rights to payment arising in the ordinary course
of Borrower's business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
 
"Receivable Amount" means as to any Receivable, the amount due from the Account
Debtor after deducting all discounts, credits, offsets, payments or other
deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
 
"Reference Rate" means the greater of 3.50% per year or the Prime Rate published
in the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced by Bank as its Prime Rate if the
Wall Street Journal rate is not available.  Bank may price loans to its
customers at, above, or below the Prime Rate.  Any change in the Prime Rate
shall take effect at the opening of business on the day specified in the public
announcement of a change in Bank's Prime Rate.
 
 "Registrations" means registrations, authorizations, approvals, licenses,
permits, clearances, certificates, and exemptions issued or allowed by a
Regulatory Authority (including, without limitation, new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).
 
"Regulatory Action" means an administrative or regulatory action, proceeding,
investigation or non-routine inspection, FDA Form 483 inspectional observation
or other formal notice of serious deficiencies, warning letter, untitled letter,
notice of violation letter, recall, alert, seizure, Section 305 notice or other
similar communication, or consent decree issued by a Regulatory Authority.
 
44

--------------------------------------------------------------------------------

"Regulatory Authority" means the U.S. Food and Drug Administration or any
successor thereto or any comparable Governmental Authority that is concerned
with the safety, efficacy, reliability, manufacture, sale, advertising,
promotion, reimbursement, import, export or marketing of medical products or
drugs.
 
"Related Persons" means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
 
"Requirement of Law" means, with respect to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, judgment, writ,
injunction, decree, or other legal requirement or determination of an arbitrator
or of a Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
 
"Requisite Lenders" means (i) for so long as all of the Persons that are Lenders
on the Closing Date (each an "Original Lender") have not assigned or transferred
any of their interests in their Commitments, Lenders holding one hundred percent
(100%) of the aggregate outstanding principal balance of the Commitments, or
(ii) at any time from and after any Original Lender has assigned or transferred
any interest in its Commitments, Lenders holding at least sixty six percent
(66%) of the aggregate outstanding principal balance of the Commitments and, in
respect of this clause (ii), (A) each Original Lender that has not assigned or
transferred any portion of its Commitments, (B) each assignee or transferee of
an Original Lender's interest in the Commitments, but only to the extent that
such assignee or transferee is an Affiliate or Approved Fund of such Original
Lender, and (C) any Person providing financing to any Person described in
clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.
 
"Reserves" means, reserves established by Revolving Lender in its Permitted
Discretion from time to time pursuant to Section 2.1(b), including, without
limitation, with respect to known or anticipated liabilities, offsets, or
liquidity needs of Loan Parties.  Without limiting the generality of the
foregoing, Reserves established to ensure the payment of accrued interest, fees,
expenses and other liabilities (including without limitation rent reserves with
respect to any leased locations) shall be deemed to be an exercise of Agent's or
Revolving Lenders' Permitted Discretion.  Reserves may be established against
the Borrowing Base and the aggregate Revolving Loan Commitments then in effect
as determined to be appropriate by Agent or Revolving Lender in the exercise of
its/their Permitted Discretion.
 
"Revolving Lender" means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who holds Revolving Loans).
 
"Revolving Loan Commitment" means, with respect to each Lender, the amount set
forth opposite such Lender's name on Schedule A hereto under the caption
"Revolving Loan Commitment", as amended from time to time to reflect any
permitted assignments and as such amount may be reduced or terminated pursuant
to this Agreement. "Revolving Loan Commitments" means the Revolving Loan
Commitments of all Lenders with a Revolving Loan Commitment.
 
"Revolving Loan Commitment Termination Date" means the earlier to occur of: (a)
the July 1, 2018; and (b) the date on which the Revolving Loan Commitments shall
terminate for any reason in accordance with the provisions of this Agreement.
 
"Scheduled Payment Date" means the first day of each calendar month.
 
"SEC" means the Securities and Exchange Commission.
 
"Solvent" means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
45

--------------------------------------------------------------------------------

"Stock" means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
"Stock Equivalents" means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
"Subfacility Maximum" means $300,000.
 
"Subordinated Indebtedness" means any unsecured Indebtedness owing by any Loan
Party to any Person that is not a holder of any Stock or Stock Equivalents of
any Loan Party on the date such Indebtedness is incurred, which Indebtedness is
subordinated to the Obligations pursuant to a Subordination Agreement.
 
"Subordination Agreement" means, with respect to any Subordinated Indebtedness,
a subordination agreement in form and substance satisfactory to Agent executed
by Agent, the Loan Parties and each holder of such Subordinated Indebtedness.
 
 "Subsidiary" means, with respect to any Person, any entity the management of
which is, directly or indirectly controlled by, or of which an aggregate of more
than 50% of the outstanding voting Stock is, at the time, owned or controlled,
directly or indirectly by, such Person or one or more Subsidiaries of such
Person.
 
"Term Loan Commitment" means, with respect to each Lender, the amount set forth
opposite such Lender's name on Schedule A hereto under the caption "Term Loan
Commitment", as amended from time to time to reflect any permitted assignments
and as such amount may be reduced or terminated pursuant to this Agreement.
"Term Loan Commitments" means the Term Loan Commitments of all Lenders.
 
"Term Loan Lender" means each Lender with a Term Loan Commitment, of if the Term
Loan Commitment is no longer in effect, each Lender owning a Term Loan.
 
 "Tissue Oximetry Revenue" means, for any period, the "Tissue Oximetry
Monitoring" category of product revenue of Borrower for such period, as defined
in a manner consistent with the financial statements delivered to Agent prior to
Closing Date.
 
"Transfer" means, with respect to any Property, to sell, convey, transfer,
assign, license, rent, lease, sublease, mortgage, transfer or otherwise dispose
of any interest therein or to permit any Person to acquire any such interest.
 
"UCC" means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent's or any other Lender's security
interest in any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than the State of  New York, "UCC" shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.
 
"Warrants" means the stock purchase warrants issued to each Term Loan Lender (or
its Affiliate) substantially in the form of the warrant attached as Exhibit E.
 
46

--------------------------------------------------------------------------------

"Western Alliance Priority Collateral" means all right, title, and interest of
the Loan Parties in and to any of the following, whether now owned or hereafter
acquired and wherever located: the Loan Parties' Accounts, cash, cash
equivalents, short and long term investments, all bank accounts including,
without limitation, all operating accounts, depository accounts, savings
accounts, and investment accounts, and all property contained therein, and all
Proceeds arising out of any of the foregoing; provided that, unless the
foregoing constitutes Accounts, the Western Alliance Priority Collateral shall
not include the specifically identifiable proceeds from the sale, transfer or
other disposition of any  Collateral not constituting Western Alliance Priority
Collateral following and pursuant to actions taken under Section 8.2 or other
enforcement actions or remedies against any of the Collateral.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first written above.
 
BORROWER:
 
CAS MEDICAL SYSTEMS, INC.
 
By:      /s/ Jeffery A. Baird
Name: Jeffery A. Baird
Title: CFO
 
44 East Industrial Road
Branford, Connecticut 06405
Attention: Jeffery A. Baird, CFO
Phone: 203-315-6303
Facsimile: 203-488-9438


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

AGENT AND LENDER:
 
SOLAR CAPITAL LTD.
 
By:    /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory


Address For Notices:
 
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
Fax: (212) 993-1698
Email: storino@solarcapltd.com


with a copy (which shall not constitute notice) to:


LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Attention: Haim Zaltzman
Facsimile: (415) 395-8095
Email: haim.zaltzman@lw.com




LENDER:
 
WESTERN ALLIANCE BANK
 
By:    /s/ Bill Wickline
Name: Bill Wickline
Title: VP, Director of Portfolio Mgmt.


Address For Notices:
 
WESTERN ALLIANCE BANK
55 Almaden Boulevard, Suite 100
San Jose, California  95113
Attn: Loan Operations
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE A
COMMITMENTS
 


 
Name of Lender
Term Loan Commitments
Pro Rata Share of Term Loan Commitments
Revolving Loan Commitments
Pro Rata Share of Revolving Loan Commitment
Total Commitments
 
Pro Rata Share of Total Commitments
Solar Capital Ltd.
$6,000,000.00
75%
$0
0%
$6,000,000.00
57.14%
Western Alliance Bank
$2,000,000.00
25%
$2,500,000.00
100%
$4,500,000.00
42.86%
TOTAL
$8,000,000.00
100%
$2,500,000.00
100%
$10,500,000.00
100%



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------